EXHIBIT 10.12

CEDAR KNOLLS CORPORATE CENTER
240 CEDAR KNOLLS ROAD
CEDAR KNOLLS, NEW JERSEY 07927

STANDARD OFFICE LEASE

1.   Basic Lease Provisions.     1.1.   Parties: This Lease, dated for reference
purposes only October 25, 2007, is made by and between THE REALTY ASSOCIATES
FUND VI, L.P., a Delaware limited partnership ("Landlord") and EMISPHERE
TECHNOLOGIES, INC., a Delaware corporation ("Tenant"). The Tenant’s Employer
Identification Number is 13-3306985.     1.2 Premises: A portion of the second
floor known as Suite 200, as shown on Exhibit “A” attached hereto (the
"Premises").     1.3. Rentable Area of Premises: 15,281 rentable square feet.  
  1.4. Building Address: 240 Cedar Knolls Road, Cedar Knolls, Hanover Township,
New Jersey     1.5. Use: General and administrative office use, subject to the
requirements and limitations contained in Section 7.     1.6. Term: Five (5)
years and three (3) months.     1.7. Commencement Date: November 1, 2007.    
1.8.     Base Rent and Electric Energy Charge:       Base Rent:  

Lease Period  Monthly Base Rent  Annual Base Rent  Annual Base       
(annualized amount)  Rent per RSF  11/01/07 – 10/31/08*  $27,378.46 
$328,541.52  $21.50  11/01/08 – 10/31/09   $28,015.17  $336,182.04  $22.00 
11/01/09 – 10/31/10   $28,651.88  $343,822.56  $22.50  11/01/10 – 10/31/11  
$29,288.58  $351,462.96  $23.00  11/01/11 – 10/31/12   $29,925.29  $359,103.48 
$23.50  11/01/12 – 01/31/13   $30,562.00  $366,744.00  $24.00 

*Notwithstanding anything to the contrary contained herein, Landlord hereby
agrees to conditionally waive the monthly installments of Base Rent due with
respect to the Premises for the period commencing on the Commencement Date and
ending January 31, 2008 (the “Base Rent Abatement”). Subject to the terms and
conditions set forth herein, Tenant’s obligation to pay Base Rent shall commence
on February 1, 2008. No amounts due to Landlord under the Lease other than the
Base Rent Abatement referred to above shall be conditionally waived, except as
expressly provided to the contrary in the Lease. If the Commencement Date is
other than the first day of the of a month, then any Base Rent for the period
following the Commencement Date which is for less than one calendar month shall
be prorated based upon the actual number of days of the calendar month involved.
Nothing herein shall be construed to waive Tenant’s obligation to pay the first
month’s Base Rent upon Tenant’s execution of the Lease pursuant to Section 5
below, which such amount shall be applied to the Base Rent payable for the month
of February, 2008. In the event Tenant commits a default as defined in Section
13.1 of the Lease, Base Rent coming due thereafter shall not be waived, and all
Base Rent that Landlord conditionally waived in the past shall be immediately
due and payable by Tenant to Landlord without notice or demand from Landlord. If
the Lease expires in accordance with its terms, and does not terminate as a
result of a default by Tenant, Landlord agrees to permanently waive the Base
Rent it has conditionally waived.


--------------------------------------------------------------------------------


         Electric Energy Charge: The Electric Energy Charge shall be measured by
a checkmeter and reimbursed by Tenant in accordance with Section 11.6 below.  
1.9.   Base Rent Paid Upon Execution: $27,378.46 for the first full month of the
Lease for which Base Rent is payable hereunder.   1.10.   Security Deposit:
$246,406.14, in the form of an unconditional, irrevocable letter of credit more
fully described in Paragraph 1 of the Addendum.   1.11.   Tenant's Share (i.e.
proportionate share for purposes of Operating Expenses and Real Property Taxes):
13.02%.   1.12.   Base Year: The calendar year 2008.   1.13.   Number of Parking
Spaces: Reserved: Six (6) (in the location designated on Exhibit A-1 attached
hereto); Unreserved: Fifty-Five (55). For purposes herein, said reserved space
shall only be reserved during the hours of 8:00 a.m. until 6:00 p.m. Monday
through Friday (excluding legal holidays).         1.14.   Initial Monthly
Parking Rates Per Space: None.   1.15.   Real Estate Broker(s): Kwartler
Associates, Inc., representing Landlord, and Cushman & Wakefield of New Jersey,
Inc., representing Tenant.   1.16.   Attachments to Lease: Addendum; Exhibit A -
"Premises", Exhibit A-1 - "Location of Reserved Parking”; Exhibit B -
"Verification Letter", Exhibit C - "Rules and Regulations", Exhibit D - “Form of
Letter of Credit”, Exhibit E - "Janitorial and Maintenance Services", Schedule 1
- "Work Letter Agreement”, and Schedule 1-A - "Improvements (Scope of Work”).  
1.17.   Address for Notices:     Landlord:     The Realty Associates Fund IV,
L.P.  c/o Kwartler Associates, Inc. 2 North Street     Waldwick, New Jersey
07463-1804   With Copy To: TA Associates Realty 28 State Street     Boston,
Massachusetts 02109     Attention: Asset Manager     Tenant: Emisphere
Technologies, Inc. 240 Cedar Knolls Road, Suite 200 Cedar Knolls, New Jersey
07927 Attention: Chief Financial Officer     With Copy To: Emisphere
Technologies, Inc. 240 Cedar Knolls Road, Suite 200 Cedar Knolls, New Jersey
07927 Attention: General Counsel     A copy of any notices of default given to
Tenant shall also be provided to:     Price, Meese, Shulman & D’Arminio, P.C. 50
Tice Boulevard – 3rd Floor Woodcliff Lake, New Jersey 07677 Attention: Michael
K. Breen, Esq.   1.18. Agent for Service of Process: The name and address of
Tenant's registered agent for service of process is:     United States
Corporation Company 27-11 Centerville Road, Suite 400 Wilmington, Delaware 19808
    1.19. Tenant’s North American Industry Classification System (herein
"NAICS") Number: 551114, as determined by reference to the NAICS Manual and its
operations shall consist of the Use described in Section 1.5.  

--------------------------------------------------------------------------------

2. Premises.

     2.1 Lease of Premises. The "Project" consists of one (1) building (the
"Building"), the Common Areas (as defined below), the land upon which the same
are located, along with all other buildings and improvements thereon or
thereunder, including all parking facilities. Landlord hereby leases to Tenant,
and Tenant hereby leases from Landlord, upon all of the conditions set forth
herein the Premises, together with the non-exclusive right to use the Common
Areas as hereinafter specified. The Premises shall not include an easement for
light, air or view.

     2.2 Calculation of Size of Building and Premises. All provisions included
in this Lease relating to the number of rentable square feet in the Premises,
including, but not limited to, Base Rent and Tenant's Share, shall reflect the
number of rentable square feet in the Premises and in the Building. The
calculation of the number of rentable square feet in the Premises is specified
in Section 1.3 hereinabove.

     2.3 Common Areas-Defined. The term "Common Areas" is defined as all areas
and facilities outside the Premises and within the exterior boundary line of the
Project that are designated by Landlord from time to time for the general
non-exclusive use of Landlord, Tenant and the other tenants of the Project and
their respective employees, suppliers, customers and invitees, including, but
not limited to, common entrances, lobbies, corridors, stairwells, public
restrooms, elevators, parking areas, loading and unloading areas, roadways and
sidewalks. Landlord may also designate other land and improvements outside the
boundaries of the Project to be a part of the Common Areas, provided that such
other land and improvements have a reasonable and functional relationship to the
Project.

3. Term.

     3.1 Term and Commencement Date. The Term and Commencement Date of this
Lease are as specified in Sections 1.6 and 1.7. Following the Commencement Date,
Tenant shall, within ten (10) business days after Landlord's request, complete
and execute the letter attached hereto as Exhibit "B" and deliver it to
Landlord. Tenant's failure to execute the letter attached hereto as Exhibit "B"
within said ten (10) business day period shall be a default hereunder and shall
constitute Tenant's acknowledgment of the truth of the facts contained in the
letter delivered by Landlord to Tenant.

     3.2 Delay in Possession. Notwithstanding the Commencement Date specified in
Section 1.7, if for any reason Landlord cannot deliver possession of the
Premises to Tenant on said date, Landlord shall not be subject to any liability
therefor, nor shall such failure affect the validity of this Lease or the
obligations of Tenant hereunder or extend the Term hereof; provided, however, in
such a case, Tenant shall not be obligated to pay rent or perform any other
obligation of Tenant under this Lease, except as may be otherwise provided in
this Lease, until possession of the Premises is tendered to Tenant, as defined
in Section 3.4. If Landlord shall not have tendered possession of the Premises
to Tenant within sixty (60) days following the Commencement Date specified in
Section 1.7, Tenant may, at Tenant's option, by notice in writing to Landlord
within ten (10) days after the expiration of the sixty (60) day period,
terminate this Lease. If Tenant terminates this Lease as provided in the
preceding sentence, the parties shall be discharged from all obligations
hereunder, except that Landlord shall return any money previously deposited with
Landlord by Tenant; and provided further, that if such written notice by Tenant
is not received by Landlord within said ten (10) day period, Tenant shall not
have the right to terminate this Lease as provided above unless Landlord fails
to tender possession of the Premises to Tenant within one hundred twenty (120)
days following the Commencement Date specified in Section 1.7. If Landlord is
unable to deliver possession of the Premises to Tenant on the Commencement Date
due to a "Force Majeure Event," the Commencement Date shall be extended by the
period of the delay caused by the Force Majeure Event. A Force Majeure Event
shall mean fire, earthquake, weather delays or other acts of God, strikes,
boycotts, war, riot, insurrection, embargoes, shortages of equipment, labor or
materials, delays in issuance of governmental permits or approvals, or any other
cause beyond the reasonable control of Landlord.

     3.3 [Intentionally omitted]

     3.4 Tender of Possession. Landlord shall use commercially reasonable
efforts to complete Improvements (defined in Paragraph 2 of the Addendum) on or
before the Commencement Date. Possession of the Premises shall be deemed
tendered to Tenant on the Commencement Date set forth in Section 1.7 provided
Landlord has actually delivered possession of the Premises to Tenant and whether
or not the Improvements have been substantially completed.

     3.5 Early Possession. If Tenant occupies the Premises prior to the
Commencement Date, such occupancy shall be subject to all provisions of this
Lease, such occupancy shall not change the termination date, and Tenant shall
pay Base Rent and all other charges provided for in this Lease during the period
of such occupancy. Provided that Tenant does not interfere with or delay the
completion by Landlord or its agents or contractors of the construction of any
tenant improvements, Tenant shall have the right to enter the Premises up to
fourteen (14) days prior to the anticipated Commencement Date for the purpose of
installing furniture, trade fixtures, equipment, and similar items. Provided
that Tenant has not begun operating its business from the Premises, and subject
to all of the terms and conditions of the Lease, the foregoing activity shall
not constitute the delivery of possession of the Premises to Tenant and the
Lease Term shall not commence as a result of said activities. Prior to entering
the Premises Tenant shall obtain all insurance it is required to obtain by the
Lease and shall provide certificates of said insurance to Landlord.

--------------------------------------------------------------------------------

4. Rent.

     4.1 Base Rent (also referred to as "Fixed Rent"). Subject to adjustment as
hereinafter provided in Section 5 of the Lease and subject to the provisions set
forth in Section 1.8 above, Tenant shall pay to Landlord the Base Rent for the
Premises set forth in Section 1.8, without offset or deduction on the first day
of each calendar month. At the time Tenant executes this Lease it shall pay to
Landlord the advance Base Rent described in Section 1.9. Base Rent for any
period during the Term hereof which is for less than one month shall be prorated
based upon the actual number of days of the calendar month involved. Base Rent
and all other amounts payable to Landlord hereunder shall be payable to Landlord
in lawful money of the United States at the address stated herein or to such
other persons or at such other places as Landlord may designate in writing.

5. Adjustments in Rent (also referred to as "Additional Rent").

     5.1 Operating Expense Increases. Tenant shall pay to Landlord during the
Term hereof, in addition to the Base Rent, Tenant's Share of the amount by which
all Operating Expenses for each Comparison Year exceeds the amount of all
Operating Expenses for the Base Year. If less than 95% of the rentable square
feet in the Project is occupied by tenants or Landlord is not supplying services
to 95% of the rentable square feet of the Project at any time during any
calendar year (including the Base Year), Operating Expenses for such calendar
year shall be an amount equal to the Operating Expenses which would normally be
expected to be incurred had 95% of the Project's rentable square feet been
occupied and had Landlord been supplying services to 95% of the Project's
rentable square feet throughout such calendar year. Tenant's Share of Operating
Expense increases shall be determined in accordance with the following
provisions:

          (a) "Base Year" as used in this Section 5, shall mean the calendar
year (January through December) set forth in Section 1.12. “Base Year Expenses”
shall mean the Operating Expenses for the Base Year (as grossed up pursuant to
Section 5.1 above).

          (b) "Tenant's Share" is defined as the percentage set forth in Section
1.11, which percentage has been determined by dividing the number of rentable
square feet attributed to the Premises by the total number of rentable square
feet in the Building and multiplying the resulting quotient by one hundred
(100). In the event that the number of rentable square feet in the Building or
the Premises changes, Tenant's Share shall be adjusted in the year the change
occurs, and Tenant's Share for such year shall be determined on the basis of the
days during such year that each Tenant's Share was in effect.

          (c) "Comparison Year" is defined as each calendar year during the Term
of this Lease subsequent to the Base Year. "Comparison Expenses" are those
Operating Expenses occurring during a Comparison Year, to be compared to Base
Year Expenses. Tenant's Share of the Operating Expense increases for the last
Comparison Year of the Term shall be prorated according to that portion of such
Comparison Year as to which Tenant is responsible for a share of such increase.

          (d) "Operating Expenses" shall include all costs, expenses and fees
incurred by Landlord in connection with or attributable to the Project,
including but not limited to, the following items: (i) all costs, expenses and
fees associated with or attributable to the ownership, management, operation,
repair, maintenance, improvement, alteration and replacement of the Project, or
any part thereof, including but not limited to, the following: (A) all surfaces,
coverings, decorative items, carpets, drapes, window coverings, parking areas,
loading and unloading areas, trash areas, roadways, sidewalks, stairways,
landscaped areas, striping, bumpers, irrigation systems, lighting facilities,
building exteriors and roofs, fences and gates; (B) all heating, ventilating and
air conditioning equipment ("HVAC"), plumbing, mechanical, electrical systems,
life safety systems and equipment, telecommunication equipment, elevators,
escalators, tenant directories, fire detection systems including sprinkler
system maintenance and repair; (ii) the cost of trash disposal, janitorial
services and security services and systems; (iii) the cost of all insurance
purchased by Landlord and enumerated in Section 9 of this Lease, including any
deductibles; (iv) the amount of the real property taxes to be paid by Landlord
under Section 5.2 hereof; (v) the cost of water, sewer, gas, electricity, and
other utilities available at the Project and paid by Landlord; (vi) the cost of
labor, salaries and applicable fringe benefits incurred by Landlord; (vii) the
cost of materials, supplies and tools used in managing, maintaining and/or
cleaning the Project; (viii) the cost of accounting fees, management fees, legal
fees and consulting fees attributable to the ownership, operation, management,
maintenance and repair of the Project plus the cost of any space occupied by the
property manager and leasing agent (if Landlord is the property manager,
Landlord shall be entitled to receive a fair market management fee); (ix) the
cost of replacing and/or adding improvements mandated by any law, statute,
regulation or directive of any governmental agency and any repairs or removals
necessitated thereby; (x) personal property taxes imposed upon the fixtures,
machinery, equipment, furniture and personal property used in connection with
the operation of the Project; (xi) payments made by Landlord under any easement,
license, operating agreement, declaration, restrictive covenant, or instrument
pertaining to the payment or sharing of costs among property owners; and (xii)
the cost of any other service provided by Landlord or any cost that is elsewhere
stated in this Lease to be an "Operating Expense." Landlord shall have the right
but not the obligation, from time to time, to equitably allocate some or all of
the Operating Expenses among different tenants of the Project (the "Cost
Pools"). Such Cost Pools may include, but shall not be limited to, the office
space tenants of the Project and the retail space tenants of the Project.

--------------------------------------------------------------------------------

          (e) Operating Expenses shall not include: (i) any expenses paid by any
tenant directly to third parties, or as to which Landlord is otherwise
reimbursed by any third party or by insurance proceeds; (ii) electricity
required to be paid for by any tenant of the Project as described in Section
11.6 of the Lease; (iii) salaries for Landlord’s executives above the grade of
building manager and/or any employee of Landlord not directly involved with the
Project; (iv) costs associated with Landlord’s performance of work or services
solely for the benefit of other tenant(s) and not for the benefit of the Tenant;
(v) leasing commissions; (vi) interest and amortization payments on any mortgage
or mortgages; (vii) debt service, ground lease payments, interest and
depreciation and amortization of the Building or any equipment, machinery,
fixtures or improvements therein except for amortization of capital improvements
specifically permitted in the Lease; (viii) costs incurred to correct violations
by Landlord of any law, rule, order or regulation which was in effect as of the
date hereof; (ix) costs incurred by Landlord for capital improvements, except
for the cost incurred for such capital improvements made: (a) to conform with
laws (which are amended, become effective, or are interpreted or enforced
differently after the date of this Lease; provided, however, all capital
expenditures made in order to conform or comply with ADA shall be included in
Operating Expenses); or (b) for the primary purpose of promoting safety or
reducing or controlling increases in Operating Expenses, such as lighting
retrofit and installation of energy management systems; (x) any amounts which
would otherwise be included in Operating Expenses paid to any person, firm or
corporation related or otherwise affiliated with Landlord or any general
partner, officer or director of Landlord or any of its general partners, to the
extent same exceeds arms-length competitive prices paid in the Cedar Knolls, New
Jersey area for the services or goods provided (i.e., that portion of the costs
and expenses for such services that exceed the competitive rate shall not be
included in Operating Expenses); and (xi) Landlord’s general corporate overhead
and general and administrative expenses except as it relates specifically to the
actual management of the Project.

          (f) If the cost incurred in making an improvement or replacing any
equipment is not fully deductible as an expense in the year incurred in
accordance with generally accepted accounting principles, the cost shall be
amortized over the useful life of the improvement or equipment, as reasonably
determined by Landlord, together with an interest factor of ten percent (10%)
per annum on the unamortized cost of such item.

          (g) As soon as practicable after each calendar year, Landlord shall
furnish Tenant with a statement (the "Statement") which shall show the
Comparison Expenses for the preceding Comparison Year compared to the Base Year
Expenses. Within thirty (30) days following the furnishing of such Statement:
(1) Tenant shall pay to Landlord a sum (the "Expense Increase") equal to
Tenant’s Share of the increase, if any, of the Operating Expenses for the
preceding Comparison Year over the Base Year Expenses as determined by comparing
the Comparison Expenses to the Base Year Expenses; (2) Tenant shall pay to
Landlord a sum equal to one-twelfth (1/12th) of the Expense Increase multiplied
by the number of months then elapsed commencing with the first day of the then
current Comparison Year; (3) Tenant shall pay, in advance, one-twelfth (1/12th)
of the Expense Increase with respect to the then current month and thereafter,
each and every month, until a different Statement shall be submitted to Tenant
as provided hereinabove. Notwithstanding the above, if the Landlord shall
estimate that any Comparison Year’s Operating Expenses shall be in excess of
those for the preceding Comparison Year, then the said monthly installments of
Expense Increase shall be increased to an amount equal to Tenant’s Share of
one-twelfth (1/12th) of Landlord’s estimate of said Comparison Expenses. If
Tenant's payments under this Section 5.1(g) during said Comparison Year exceed
Tenant's Share as indicated on the Statement, Tenant shall be entitled to credit
the amount of such overpayment against Tenant's Share of Expense Increases next
falling due. If Tenant's payments under this Section 5.1(g) during said
Comparison Year were less than Tenant's Share as indicated on the statement,
Tenant shall pay to Landlord the amount of the deficiency within thirty (30)
days after delivery by Landlord to Tenant of the Statement. Landlord and Tenant
shall forthwith adjust between them by cash payment any balance determined to
exist with respect to that portion of the last Comparison Year for which Tenant
is responsible for Expense Increases, notwithstanding that the Term of the Lease
may have terminated before the end of such Comparison Year; and this provision
shall survive the expiration or earlier termination of the Lease.

          (h) The computation of Tenant's Share of Operating Expense increases
is intended to provide a formula for the sharing of costs by Landlord and Tenant
and will not necessarily result in the reimbursement to Landlord of the exact
costs it has incurred; provided, however, Tenant shall never be required to pay
more than one hundred percent (100%) of its share of Operating Expenses actually
incurred by Landlord during any calendar year.

          (i) If Tenant disputes the amount set forth in the Statement, Tenant
shall have the right, at Tenant's sole expense, not later than one hundred
twenty (120) days following receipt of such Statement, to cause Landlord's books
and records in respect to the calendar year which is the subject of the
Statement to be audited by a certified public accountant selected by Tenant and
reasonably approved by Landlord. The audit shall take place at the offices of
Landlord where its books and records are located (it being understood and agreed
that such location shall be within fifty (50) miles of the Building) at a
mutually convenient time during Landlord's regular business hours. Before
conducting any audit, Tenant must pay the full amount of Operating Expenses
billed. Tenant shall have no right to conduct an audit or to give Landlord
notice that it desires to conduct an audit at any time Tenant is in default
under the Lease. The accountant conducting the audit shall be compensated on an
hourly basis and shall not be compensated based upon a percentage of overcharges
it discovers. No subtenant shall have any right to conduct an audit, and no
assignee shall conduct an audit for any period during which such assignee was
not in possession of the Premises.

--------------------------------------------------------------------------------

Tenant's right to undertake an audit with respect to any calendar year shall
expire one hundred twenty (120) days after Tenant's receipt of the Statement for
such calendar year, and such Statement shall be final and binding upon Tenant
and shall, as between the parties, be conclusively deemed correct, at the end of
such one hundred twenty (120) day period, unless prior thereto Tenant shall have
given Landlord written notice of its intention to audit Operating Expenses for
the calendar year which is the subject of the Statement. If Tenant gives
Landlord notice of its intention to audit Operating Expenses, it must commence
such audit within sixty (60) days after such notice is delivered to Landlord,
and the audit must be completed within one hundred twenty (120) days after such
notice is delivered to Landlord. If Tenant does not commence and complete the
audit within such periods, the Statement which Tenant elected to audit shall be
deemed final and binding upon Tenant and shall, as between the parties, be
conclusively deemed correct. If the parties agree to the results of such audit,
Tenant's Share of Operating Expenses shall be appropriately adjusted based upon
the results of such audit, and the results of such audit shall be final and
binding upon Landlord and Tenant. If the parties do not agree upon the inclusion
or amount of any Operating Expense charged by Landlord, the sole remedy of
Tenant shall be to conduct an audit within the time specified in this Lease and,
if still in disagreement with Landlord, to submit the matter to arbitration
within thirty (30) days after completion of the audit to request an adjustment
to any disputed Operating Expense item. In no event will this Lease be
terminable nor shall Landlord be liable for damages based upon any disagreement
regarding an adjustment of Operating Expenses. Tenant agrees that the results of
any Operating Expenses audit shall be kept strictly confidential by Tenant and
shall not be disclosed to any other person or entity.

     5.2 Real Property Taxes.

          (a) Landlord shall pay the real property tax, as defined in Section
5.2(b), applicable to the Project, subject to reimbursement by Tenant of
Tenant's Share of increases in such Taxes in accordance with the provisions of
Section 5.1.

          (b) "Real property tax" shall include any form of real property tax or
assessment, general, special, or otherwise, and any license fee, commercial
rental tax, improvement bond or bonds, levy or tax levied upon or with respect
to the Building, the Project, and the Land, imposed upon or with respect to the
Building, the Project, and the Land, imposed by Federal, State and/or local
governments, as well as school districts and/or other taxing authorities (but
shall not include income, franchise, capital stock, estate or inheritance taxes
or taxes based upon receipts of rentals, unless the same be in substitution for
or in lieu of a real property tax or assessment), and any personal property
taxes imposed upon the fixtures, machinery, equipment. apparatus, systems and
appurtenances in, upon or used in connection with the Building and the Project
for the operation thereof. However, if, because of any change in the method of
taxation of real property, any other or additional tax or assessment is imposed
upon Landlord or upon or with respect to the Building, the Project, and/or the
Land or the rents or income therefrom, in addition to or in substitution for, or
in lieu of any tax or assessment which would otherwise be a real property tax,
or personal property tax of the type referred to above, such other tax or
assessment shall also be deemed a real property tax. As used herein, the term
"real property tax" shall be deemed to include "real estate tax”.

          (c) Tenant shall pay prior to delinquency all taxes assessed against
and levied upon trade fixtures, furnishings, equipment and all other personal
property of Tenant contained in the Premises or related to Tenant's use of the
Premises. If any of Tenant's personal property shall be assessed with Landlord's
real property, Tenant shall pay to Landlord the taxes attributable to Tenant
within ten (10) days after receipt of a written statement from Landlord setting
forth the taxes applicable to Tenant's property.

          (d) From time to time Landlord may challenge the assessed value of the
Project as determined by applicable taxing authorities and/or Landlord may
attempt to cause the real property taxes to be reduced on other grounds. If
Landlord is successful in causing the real property taxes to be reduced or in
obtaining a refund, rebate, credit or similar benefit (hereinafter collectively
referred to as a "reduction"), Landlord shall, to the extent practicable, credit
the reduction(s) to real property taxes for the calendar year to which a
reduction applies and recalculate the Expense Increases owed by Tenant for years
after the year in which the reduction applies based on the reduced real property
taxes (if a reduction applies to Tenant's Base Year, the Base Year Expenses
shall be reduced by the amount of the reduction and Tenant's Share of Expense
Increases shall be recalculated for all Comparison Years following the year of
the reduction based on the lower Base Year amount). All reasonable costs
incurred by Landlord in obtaining the real property taxes reductions shall be
considered an Operating Expense and Landlord shall determine, in its sole
discretion to which years any reductions will be applied. In addition, all
reasonable accounting and related costs incurred by Landlord in calculating new
Base Years for tenants and in making all other adjustments shall be an Operating
Expense.

6. Security Deposit. Tenant shall deliver to Landlord at the time it executes
this Lease the security deposit set forth in Section 1.10 as security for
Tenant's faithful performance of Tenant's obligations hereunder. If Tenant fails
to pay Base Rent or other charges due hereunder, or otherwise defaults with
respect to any provision of this Lease, Landlord may use all or any portion of
said deposit for the payment of any Base Rent or other charge due hereunder, to
pay any other sum to which Landlord may become obligated by reason of Tenant's
default, or to compensate Landlord for any loss or damage which Landlord may
suffer thereby. If Landlord so uses or applies all or any portion of said
deposit, Tenant shall within ten (10) days after written demand therefor deposit
cash with Landlord in an amount sufficient to restore said deposit to its full
amount. Landlord shall not be required to keep said security deposit separate
from its general accounts. If Tenant performs all of Tenant's obligations
hereunder, said deposit, or so much thereof as has not heretofore been applied
by Landlord, shall be returned, without payment of interest or other amount for
its use, to Tenant (or, at Landlord's option, to the last assignee, if any, of
Tenant's interest hereunder) at the expiration of the Term hereof, and after
Tenant has vacated the Premises. No trust relationship is created herein between
Landlord and Tenant with respect to said security deposit. Tenant acknowledges
that the security deposit is not an advance payment of any kind or a measure of
Landlord's damages in the event of Tenant's default. 

--------------------------------------------------------------------------------

See Addendum Paragraph 1

7. Use.

     7.1 Use. The Premises shall be used and occupied only for the purpose set
forth in Section 1.5 and for no other purpose. If Section 1.5 gives Tenant the
right to use the Premises for general office use, by way of example and not
limitation, general office use shall not include medical office use or any
similar use, laboratory use, classroom use, any use not characterized by
applicable zoning and land use restrictions as general office use, or any use
which would require Landlord or Tenant to obtain a conditional use permit or
variance from any federal, state or local authority. No exclusive use has been
granted to Tenant hereunder.

     7.2 Compliance with Law. Notwithstanding any permitted use inserted in
Section 1.5, Tenant shall not use the Premises for any purpose which would
violate the Project's certificate of occupancy, any conditional use permit or
variance applicable to the Project or violate any covenants, conditions or other
restrictions applicable to the Project. Tenant shall, at Tenant's expense,
promptly comply with all applicable laws, ordinances, rules, regulations,
orders, certificates of occupancy, conditional use permits, variances, covenants
and restrictions of record, and requirements of any fire insurance underwriters,
rating bureaus or government agencies, now in effect or which may hereafter come
into effect, whether or not they reflect a change in policy from that now
existing, during the Term or any part of the Term hereof, relating in any manner
to the Premises and the occupation and use by Tenant of the Premises except that
Tenant shall not be required to perform any alterations or installations in the
Premises necessitated thereby unless required by reason of Tenant’s particular
use of the Premises or a modification of the Premises by Tenant. Unless Tenant
is required to perform any such alterations or installations because of its
particular use of the Premises or a modification of the Premises, then any such
alterations or installations shall be performed by Landlord and shall be
reimbursed by Tenant in accordance with Section 5.1 above (including, without
limitation, the amortization of any alterations or improvements which are
capital in nature as provided in Section 5.1). Tenant shall conduct its business
and use the Premises in a lawful manner and shall not use or permit the use of
the Premises or the Common Areas in any manner that will tend to create waste or
a nuisance or shall tend to disturb other occupants of the Project. Tenant shall
obtain, at its sole expense, any permit or other governmental authorization
required to operate its business from the Premises. Landlord shall not be liable
for the failure of any other tenant or person to abide by the requirements of
this section or to otherwise comply with applicable laws and regulations, and
Tenant shall not be excused from the performance of its obligations under this
Lease due to such a failure. Landlord warrants to Tenant that, to the best of
Landlord's knowledge, the Building, in the state existing on the date this Lease
is executed by Landlord and Tenant, but without regard to alterations or
improvements to be made by Tenant or the use for which Tenant will occupy the
Premises, does not violate any covenants or restrictions of record, or any
applicable building code, regulation or ordinance in effect on such date. To the
extent that the Landlord receives any notice from a governmental entity that the
Common Areas of the Building are in violation of any requirement of the
Americans with Disabilities Act ("ADA") and the Landlord is obligated pursuant
to a final determination to undertake action in order to comply with ADA, then
in such event Landlord agrees to undertake such remedial action. If such
requirement was in effect as of the date hereof and such violation existed as of
the date hereof, Landlord shall be responsible for the cost of curing such
violation. If such requirement was not in effect as of the date hereof or such
violation did not exist as of the date hereof, then the cost of curing such
violation shall be included in Operating Expenses. To the extent that such
notice requires action with regard to Tenant's particular use of the Premises
(including, without limitation, in connection with any alterations, improvements
or additions made to the Premises by or on behalf of Tenant), Tenant shall be
obligated to undertake such action at Tenant's sole cost and expense. Tenant
shall be solely responsible, at Tenant's sole cost and expense, for complying
with all requirements of the ADA which relate to the interior of the Premises.

     7.3 Condition of Premises. Except as otherwise provided in this Lease,
Tenant hereby accepts the Premises and the Project in their condition existing
as of the date this Lease is executed by Landlord and Tenant, subject to all
applicable federal, state and local laws, ordinances, regulations and permits
governing the use of the Premises, the Project's certificate of occupancy, any
applicable conditional use permits or variances, and any easements, covenants or
restrictions of record affecting the use of the Premises or the Project. Tenant
shall comply with all federal, state and local laws and regulations governing
occupational safety and health at Tenant's sole cost and expense. Tenant
acknowledges that it has satisfied itself by its own independent investigation
that the Premises and the Project are suitable for its intended use, and that
neither Landlord nor Landlord's agents has made any representation or warranty
as to the present or future suitability of the Premises, or the Project for the
conduct of Tenant's business.

--------------------------------------------------------------------------------

8. Maintenance, Repairs and Alterations.

     8.1 Landlord's Obligations. Landlord shall keep the Project (excluding the
interior of the Premises and space leased to other occupants of the Project) in
good condition and repair, including without limitation, any necessary repairs
and replacements to (i) exterior walls, windows and doors, roof, floor slabs,
structural elements of the Project, and (ii) the Common Areas, including all
heating, life-safety, plumbing, ventilating, air-conditioning, electrical and
mechanical systems serving the Common Areas, all subject to reimbursement
permitted by Section 5.1 hereinabove. If plumbing pipes, electrical wiring, HVAC
ducts or vents within the Premises are in need of repair, Tenant shall advise
Landlord (telephonically or otherwise), and Landlord shall cause the repairs to
be completed within a reasonable time, and, unless necessitated by the negligent
or intentional acts of Tenant, its agents, employees or contractors, the entire
cost of the repairs shall be considered an Operating Expense and, unless
expressly excluded pursuant to Section 5.1, reimbursed in accordance with
Section 5.1 herein. Except as provided in Section 9.3, there shall be no
abatement of rent or liability to Tenant on account of any injury or
interference with Tenant's business with respect to any improvements,
alterations or repairs made by Landlord to the Project or any part thereof.
Tenant expressly waives the benefits of any statute now or hereafter in effect
which would otherwise afford Tenant the right to make repairs at Landlord's
expense or to terminate this Lease because of Landlord's failure to keep the
Project in good order, condition and repair. All repairs and maintenance
required to be performed by Landlord pursuant to this Section 8.1 or elsewhere
in this Lease shall be performed in a manner consistent with the services
provided in similar buildings of the same age and quality and which are
centrally located in the Cedar Knolls, New Jersey area. Nothing in this Section
8.1 shall be deemed to be a waiver of Tenant’s right to a claim of constructive
eviction.

     8.2 Tenant's Obligations.

          (a) Subject to the requirements of Section 8.3 and except as otherwise
provided in Section 8.1 above, Tenant shall be responsible for payment of the
cost of keeping the Premises in good condition and repair, and if Landlord makes
any repairs to the Premises, except as provided in Section 8.1 above, the cost
thereof shall be paid by Tenant to Landlord. Tenant shall be responsible for the
cost of painting, repairing or replacing wall coverings, and the cost of
repairing or replacing any improvements made to the Premises by Landlord or
Tenant. Upon reasonable notice to Tenant, Landlord may, but shall not be
obligated to, enter the Premises at all reasonable times to make such repairs,
alterations, improvements and additions to the Premises or to any equipment
located therein as Landlord deems necessary, in its reasonable discretion.

          (b) Tenant is responsible for the maintenance of the lighting fixtures
in the Premises. At the option of Tenant, Landlord agrees to sell to Tenant,
replacement parts for the lighting fixtures, including lamps, ballasts,
starters, lenses and grills used in the Premises. In addition, if Landlord
provides replacement part installation and/or repair work, then in said event,
Tenant shall pay Landlord the cost of installation thereof.

          (c) On the last day of the Term hereof, or on any sooner termination,
Tenant shall surrender the Premises to Landlord in the same condition as
received, ordinary wear and tear excepted, clean and free of debris and Tenant's
personal property. Tenant shall repair any damage to the Premises occasioned by
the installation or removal of Tenant's trade fixtures, furnishings and
equipment. Except as otherwise stated in this Lease, Tenant shall leave the
power panels, electrical distribution systems, lighting fixtures, HVAC, window
coverings, wall coverings, carpets, wall paneling, ceilings and plumbing at the
Premises and in good operating condition.

     8.3 Alterations and Additions.

          (a) Tenant shall not, without Landlord's prior written consent, which
may be given or withheld in Landlord's sole discretion, make any alterations,
improvements, additions, utility installations or repairs (hereinafter
collectively referred to as "Alterations") in, on or about the Premises or the
Project. As used in this Lease, the term "utility installation" shall mean
carpeting or other floor covering, window and wall coverings, power panels,
electrical distribution systems, lighting fixtures, telephone or computer system
wiring, HVAC and plumbing. At the expiration of the Term, Landlord may require
the removal of any Alterations installed by Tenant and the restoration of the
Premises and the Project to their prior condition, at Tenant's expense. To the
extent Landlord's consent is required pursuant to this Section, at the written
request of Tenant, Landlord agrees to notify Tenant concurrently with Landlord's
approval of such Alteration whether or not Landlord will require Tenant to
remove such Alteration at the end of the Term. If a work letter agreement is
entered into by Landlord and Tenant, Tenant shall not be obligated to remove the
tenant improvements constructed in accordance with the work letter agreement.
Should Landlord permit Tenant to make its own Alterations, Tenant shall use only
such contractor as has been expressly approved by Landlord, and Landlord may
require Tenant to provide to Landlord, at Tenant's sole cost and expense, a lien
and completion bond in an amount equal to one and one-half times the estimated
cost of such Alterations, to insure Landlord against any liability for
mechanic's and materialmen's liens and to insure completion of the work. Should
Tenant make any Alterations without the prior approval of Landlord, or use a
contractor not expressly approved by Landlord, Landlord may, at any time during
the Term of this Lease, require that Tenant remove all or part of the
Alterations and return the Premises to the condition it was in prior to the
making of the Alterations. In the event Tenant makes any Alterations, Tenant
agrees to obtain or cause its contractor to obtain, prior to the commencement of
any work, "builders all risk" insurance in an amount approved by Landlord and
workers compensation insurance. Notwithstanding anything to the contrary
contained herein, Landlord will not unreasonably withhold, condition or delay
its consent to any non-structural Alterations provided that Tenant otherwise
complies with the provisions of this Section 8.3 and that (i) such Alterations
are not visible from the exterior of the Premises, and (ii) such Alterations do
not adversely affect any of the Building systems or structure. Furthermore,
Tenant shall have the right to make cosmetic, non-structural Alterations
(consisting of painting, carpeting, wall papering only) (hereinafter, “Cosmetic
Alterations”) to the Premises without obtaining Landlord's prior written
consent, provided that Tenant has given Landlord prior written notice of its
intention to make such Alterations and that Tenant otherwise complies with the
provisions of this Section 8.3. For purposes of the Lease, it shall be deemed
reasonable for Landlord: (i) to require Tenant to perform Alterations during
non-business hours if such Alterations will create unreasonable noise, noxious
fumes or otherwise interfere with the quiet enjoyment of the other tenants in
the Building, and (ii) to require Tenant to perform Alterations in accordance
with a reasonable schedule approved by the manager of the Building.  

--------------------------------------------------------------------------------

          (b) Any Alterations in or about the Premises that Tenant shall desire
to make shall be presented to Landlord in written form, with plans and
specifications which are sufficiently detailed to obtain a building permit. If
Landlord consents to an Alteration, the consent shall be deemed conditioned upon
Tenant acquiring a building permit from the applicable governmental agencies,
furnishing a copy thereof to Landlord prior to the commencement of the work, and
compliance by Tenant with all conditions of said permit in a prompt and
expeditious manner. Tenant shall provide Landlord with as-built plans and
specifications for any Alterations made to the Premises.

          (c) Tenant shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Tenant at or for use in
the Premises, which claims are or may be secured by any mechanic's or
materialmen's lien against the Premises or the Project, or any interest therein.
If Tenant shall, in good faith, contest the validity of any such lien, Tenant
shall furnish to Landlord a surety bond satisfactory to Landlord in an amount
equal to such contested lien claim or demand indemnifying Landlord against
liability arising out of such lien or claim. In addition, Landlord may require
Tenant to pay Landlord's reasonable attorneys' fees and costs in participating
in such action.

          (d) Tenant shall give Landlord not less than five (5) business days'
advance written notice prior to the commencement of any work in the Premises by
Tenant, and Landlord shall have the right to post notices of non-responsibility
in or on the Premises or the Project as provided by law.

          (e) All Alterations (whether or not such Alterations constitute trade
fixtures of Tenant) which may be made to the Premises by Tenant shall be made
and done in a good and workmanlike manner and with new materials satisfactory to
Landlord and shall be the property of Landlord and remain upon and be
surrendered with the Premises at the expiration of the Lease Term, unless
Landlord requires their removal pursuant to Section 8.3(a). Provided Tenant is
not in default, notwithstanding the provisions of this Section 8.3(e), Tenant's
personal property and equipment, other than that which is affixed to the
Premises so that it cannot be removed without material damage to the Premises or
the Project, shall remain the property of Tenant and may be removed by Tenant
subject to the provisions of Section 8.2(b).

     8.4 Failure of Tenant to Remove Property. If this Lease is terminated due
to the expiration of its Term or otherwise, and Tenant fails to remove its
property as required by Section 8.2(b), in addition to any other remedies
available to Landlord under this Lease, and subject to any other right or remedy
Landlord may have under applicable law, Landlord may remove any property of
Tenant from the Premises and store the same elsewhere at the expense and risk of
Tenant and at any time (before or after Landlord stores said property), Landlord
may sell any or all such property at public or private sale, in such a manner
and at such times and places as Landlord, in its sole discretion, may deem
proper, without notice to or demand upon Tenant. Landlord shall apply the
proceeds of such sale: first, to the cost and expenses of the sale, including
reasonable attorneys' fees actually incurred; second, to the payment of the cost
of or charges for storing any such property; third, to the payment of any other
sums of money which may then or thereafter be due to Landlord from Tenant under
this Lease; and fourth, the balance, if any, to Tenant.

9. Insurance.

     9.1 Insurance-Tenant.

          (a) During the Term of the Lease and at such other times as Tenant
occupies the Premises, Tenant shall keep in force at its expense "comprehensive
general liability" insurance including an ISO broad form endorsement or its
equivalent with respect to the Premises with limits of not less than Three
Million Dollars ($3,000,000) combined single limit or such higher amount as
Landlord may reasonably require in writing from time to time. The insurance
shall cover liability arising out of Tenant's operations and liability arising
out of work performed at the Premises by other persons on behalf of Tenant, and
shall specifically include the contractual liability assumed by Tenant under
this Lease. Such coverage, if written on a claims-made basis, must provide for a
retroactive date which is prior to the date Tenant occupies the Premises, and
the same retroactive date shall continue during the entire Term of this Lease.

          (b) Tenant will also maintain "all risk" extended coverage property
insurance written on a one hundred percent (100%) replacement cost basis on
Tenant's personal property, all tenant improvements installed at the Premises by
Landlord or Tenant, Tenant's trade fixtures and other property. Such policies
shall provide protection against any peril included within the classification
"fire and extended coverage," against vandalism and malicious mischief, theft,
sprinkler leakage and flood damage. If this Lease is terminated as the result of
a casualty in accordance with Section 10, the proceeds of said insurance
attributable to the replacement of all tenant improvements at the Premises shall
be paid to Landlord.

--------------------------------------------------------------------------------

          (c) Tenant shall, at all times during the Term hereof, maintain in
effect workers' compensation insurance as required by applicable law (but not
less than $1,000,000) and business interruption and extra expense insurance
satisfactory to Landlord. In addition, Tenant shall maintain in effect during
the Term hereof a policy of automobile liability insurance with bodily injury
limits of $500,000 per person, $1,000,000 per accident, and $100,000 per
accident for property damage.

     9.2 Insurance-Landlord.

          (a) Landlord shall obtain and keep in force a policy of comprehensive
general liability insurance with coverage against such risks and in such amounts
as Landlord deems advisable insuring Landlord against liability arising out of
the ownership, operation and management of the Project.

          (b) Landlord shall also obtain and keep in force during the Term of
this Lease a policy or policies of "all risk" insurance covering loss or damage
to the Project in the amount of not less than the full replacement cost thereof
(less foundations and footings), as determined by Landlord from time to time.
The terms and conditions of said policies and the perils and risks covered
thereby shall be determined by Landlord, from time to time, in Landlord's sole
discretion. In addition, at Landlord's option, Landlord shall obtain and keep in
force, during the Term of this Lease, a policy of rental interruption insurance,
with loss payable to Landlord, which insurance shall, at Landlord's option, also
cover all Operating Expenses. Tenant will not be named as an additional insured
in any insurance policies carried by Landlord and shall have no right to any
proceeds therefrom. At Landlord's option, Landlord may obtain insurance
coverages and/or bonds related to the operation of the parking areas. At
Landlord's option, Landlord may obtain coverage for flood and earthquake
damages. In addition, Landlord shall have the right to obtain such additional
insurance as is customarily carried by owners or operators of other comparable
office buildings in the geographical area of the Project. The policies purchased
by Landlord shall contain such deductibles as Landlord may determine. In
addition to amounts payable by Tenant in accordance with Section 5, Tenant shall
pay any increase in the property insurance premiums for the Project over what
was payable immediately prior to the Commencement Date to the extent the
increase is specified by Landlord's insurance carrier as being caused by the
nature of Tenant's occupancy or any act or omission of Tenant.

     9.3 Insurance Policies. On or before the date on which this Lease has been
executed by Tenant, Tenant shall deliver to Landlord copies of the certificates
of insurance required under Section 9.1, and Landlord shall have the right to
approve the terms and conditions of said policies. Tenant's insurance policies
shall not be cancelable or subject to reduction of coverage or other
modification except after thirty (30) days prior written notice to Landlord.
Tenant shall, at least thirty (30) days prior to the expiration of such
policies, furnish Landlord with renewals thereof. Tenant's insurance policies
shall be issued by insurance companies authorized to do business in the state in
which the Project is located, with a general policyholders rating of not less
than "A" and a financial rating of not less than "Class X," as rated in the most
recent edition of "Best Insurance Reports." Tenant's insurance policies shall be
issued as primary policies and not contributing with and not in excess of
coverage which Landlord may carry. Landlord, and at Landlord's option the holder
of any mortgage or deed of trust encumbering the Project, shall be named as an
additional insured on all insurance policies Tenant is obligated to obtain by
Section 9.1 above. Tenant's insurance policies shall not include deductibles in
excess of Five Thousand Dollars ($5,000).

     9.4 Waiver of Subrogation. Tenant and Landlord each hereby release and
relieve the other, and waive their entire right of recovery against the other,
for direct or consequential loss or damage arising out of or incident to the
perils covered by insurance carried by such party (or required to be carried by
such party by this Lease) to the extent of the insurance proceeds actually
received, whether due to the negligence of Landlord or Tenant or their agents,
employees, contractors and/or invitees. Landlord and Tenant shall each cause the
insurance policies they obtain in accordance with this Section 9 to provide that
the insurance company waives all right of recovery by subrogation against either
party in connection with any damage covered by any policy.

     9.5 Coverage. Landlord makes no representation to Tenant that the limits or
forms of coverage specified above or approved by Landlord are adequate to insure
Tenant's property or Tenant's obligations under this Lease, and the limits of
any insurance carried by Tenant shall not limit its obligations under this
Lease.

10. Damage or Destruction.

     10.1 Effect of Damage or Destruction. If all or part of the Project is
materially damaged (as defined in Section 10.2 below) by fire, earthquake,
flood, explosion, the elements, riot or any other casualty, Landlord shall have
the right in its sole and complete discretion to repair or to rebuild the
Project or to terminate this Lease. Landlord shall use commercially reasonable
efforts to, within sixty (60) days but in no event later than ninety (90) days
after the occurrence of such damage, notify Tenant in writing of Landlord's
intention to repair or to rebuild or to terminate this Lease. If Landlord elects
to terminate, Landlord shall provide Tenant at least ninety (90) days’ prior
notice of the date of termination. In all other events of damage or casualty to
the Project, Landlord shall repair and restore such damage to the Premises
and/or the Project, as the case may be, substantially to their condition
existing prior to the damage. 

--------------------------------------------------------------------------------

With respect to restoration of the Premises, subject to the other provisions of
this Lease, Landlord shall restore the Premises using Building standard tenant
improvements commensurate to those existing on the Commencement Date. Tenant
shall in no event be entitled to compensation or damages on account of annoyance
or inconvenience in making any repairs, or on account of construction, or on
account of Landlord's election to terminate this Lease. Notwithstanding the
foregoing, if Landlord shall elect to rebuild or repair the Project, but in good
faith determines that the Project cannot be rebuilt or repaired within two
hundred seventy (270) days after the date of the occurrence of the damage,
without payment of overtime or other premiums, and the damage to the Project has
rendered the Premises unusable, Landlord shall notify Tenant thereof in writing
at the time of Landlord's election to rebuild or repair, and Tenant shall
thereafter have a period of thirty (30) days within which Tenant may elect to
terminate this Lease, upon written notice to Landlord. Tenant's termination
right described in the preceding sentence shall not apply if the damage was
caused by Tenant's negligence or willful misconduct. Failure of Tenant to
exercise said election within said period shall constitute Tenant's agreement to
accept delivery of the Premises under this Lease whenever tendered by Landlord,
provided Landlord thereafter pursues reconstruction or restoration diligently to
completion, subject to delays beyond Landlord's reasonable control; provided
further, however, in the event Landlord pursues reconstruction or restoration of
the Project and such reconstruction and restoration is not substantially
complete due to delays within Landlord’s control within two hundred seventy
(270) days after the date of the occurrence of the damage, then Tenant shall
have a further right to terminate this Lease upon written notice to Landlord, so
long as Tenant’s written notice is delivered to Landlord prior to Landlord’s
delivery of the Premises substantially completed to Tenant. If Landlord is
unable to repair the damage to the Premises or the Project during such two
hundred seventy (270) day period due to a Force Majeure Event, the two hundred
seventy (270) day period shall be extended by the period of delay caused by the
Force Majeure Event.

     10.2 Definition of Material Damage. The damage shall be deemed material if,
in Landlord's reasonable judgment, the uninsured cost of repairing the damage
will exceed Two Hundred Fifty Thousand Dollars ($250,000.00). If insurance
proceeds are available to Landlord in an amount which is sufficient to pay the
entire cost of repairing all of the damage to the Project, the damage shall be
deemed material if the cost of repairing the damage exceeds Five Hundred
Thousand Dollars ($500,000.00). Damage to the Project shall also be deemed
material if (a) the Project cannot be repaired to substantially the same
condition it was in prior to the damage due to laws or regulations in effect at
the time the repairs will be made, (b) the holder of any mortgage or deed of
trust encumbering the Project requires that insurance proceeds available to
repair the damage in excess of Twenty-Five Thousand Dollars ($25,000) be applied
to the repayment of the indebtedness secured by the mortgage or the deed of
trust, or (c) the damage occurs during the last twelve (12) months of the Lease
Term.

     10.3 Abatement of Rent. If all or part of the Premises will be unusable or
inaccessible to Tenant in the ordinary conduct of its business until the damage
is repaired or until the Lease is terminated pursuant to Section 10.1 above, and
the damage was not caused by the negligence or willful misconduct of Tenant or
its employees, agents, contractors or invitees, Tenant's Base Rent and Tenant's
Share of Operating Expense increases shall be abated in proportion to the amount
of the Premises which is unusable or inaccessible to Tenant in the ordinary
conduct of its business until the repairs are completed.

     10.4 Tenant's Negligence. If such damage or destruction occurs as a result
of the negligence or willful misconduct of Tenant or Tenant's employees, agents,
contractors or invitees, and the proceeds of insurance which are actually
received by Landlord are not sufficient to repair all of the damage, Tenant
shall pay, at Tenant's sole cost and expense, to Landlord upon demand, the
difference between the cost of repairing the damage and the insurance proceeds
received by Landlord.

     10.5 Tenant's Property. Landlord shall not be required to repair any injury
or damage to, or to make any repairs or replacements of, any fixtures,
furniture, equipment or tenant improvements installed in the Premises (except as
provided in Section 10.1 above), and Tenant shall repair and restore all such
property at Tenant's sole expense.

     10.6 Waiver. Landlord and Tenant hereby waive the provisions of any
statutes which relate to the termination of leases when leased property is
damaged or destroyed and agree that such event shall be governed by the terms of
this Lease.

11. Services Provided by Landlord. Landlord shall furnish, without charge to
Tenant (except where otherwise specified herein), the following services
("Building Services"):

     11.1 Air-Conditioning. Air-conditioning during Business Hours on Business
Days (as those terms are hereinafter defined) when, in the reasonable judgment
of Landlord, it may be required for the comfortable occupancy of the Premises.
At other times during Business Hours on Business Days, Landlord shall provide
ventilation for the Premises. Tenant at all times agrees to cooperate fully with
Landlord and to abide by all regulations and requirements which Landlord may
reasonably prescribe, for the proper functioning and protection of its heating,
ventilating and air-conditioning systems. Landlord shall have free access to any
and all mechanical installations of Landlord, including but not limited to:
air-conditioning, fans, ventilating and machine rooms and electrical closets;
and Tenant agrees that there shall be no construction of partitions or other
obstructions which might interfere with Landlord’s equipment to or from the
enclosures containing said installations. Tenant agrees that Tenant, its agents,
employees or contractors shall not at any time enter the said enclosures or
tamper with, adjust, touch or otherwise in any manner, affect Landlord’s said
mechanical installations.

 

--------------------------------------------------------------------------------

     11.2 Heat. Heat, when and as required by law and/or when in the reasonable
judgment of Landlord, it may be required for the comfortable occupancy of the
Premises, on Business Days during Business Hours.

     11.3 Water. Cold and hot water at standard building temperatures to all
lavatories, public or private, for ordinary drinking, cleaning, sanitary and
lavatory purposes.

     11.4 Janitorial and Maintenance Services. Janitorial and maintenance
services for the Premises as defined in Exhibit E, provided the Premises are
kept in reasonable order by Tenant. Tenant shall pay to Landlord the cost
incurred by Landlord, for the removal of any of Tenant’s refuse and rubbish
which exceeds by quantity and nature, the daily refuse and rubbish that might
otherwise result from the daily use of such premises as offices. Bills for the
such additional cost shall be rendered by Landlord to Tenant and shall be due
and payable when rendered; and the amount of such bills shall be deemed to be,
and shall be paid as, Additional Rent. Alternately, Tenant shall use Landlord’s
contractors or employees, at the option of Landlord, for the removal of such
excess rubbish and refuse and Tenant agrees to pay reasonable charges therefor.

     11.5 Elevators. Automatic (non-attended) elevator facilities during
Business Hours on Business Days and at least one (1) automatic elevator
available at all other times.

     11.6 Electricity.

          (a) Electric current, with the understanding, however, that the Base
Rent does not include the cost of electricity consumed by Tenant in the
Premises; and Tenant shall, in addition to the Base Rent, be required to pay an
Electric Energy Charge as a condition for the Landlord to provide electric
current to the Premises. The Premises shall be separately checkmetered for
Tenant’s electrical use and, during the Term hereof, Tenant shall be obligated
to reimburse Landlord for the Electric Energy Charge as Additional Rent based on
Tenant’s usage of electricity as measured by said checkmeter within twenty (20)
days following Landlord’s invoice therefor.

          (b) For the purposes hereof, energy adjustment charges, fuel
adjustment charges, and any other charge of, or factor upon which, the public
utility company supplying electricity fixes or determines charges or rates,
shall be deemed included in determining and computing the "rate" or charges for
such electric current. If any tax or other charge is imposed upon Landlord’s
receipt from the sale or resale of electric energy to Tenant by any federal,
state or municipal authority, Tenant covenants and agrees that, where permitted
by law, Tenant’s pro rata share of such taxes or other charges shall be passed
on to and paid by Tenant to Landlord.

          (c) Except as expressly provided in Section 11.10 below, Landlord
shall not in any way be responsible or liable to Tenant at any time for any
loss, damage or expense resulting from any change in the quantity or character
of the electric service or for its being no longer suitable for Tenant’s
requirements or from any cessation or interruption of the supply or current; nor
shall any such loss, damage or expense, or non-supply of electric service or
current in any way affect the tenancy or in any way relieve Tenant of any
obligation under the terms of this Lease.

          (d) Tenant covenants and agrees that at all times its use of electric
current shall never exceed the capacity provided by Landlord pursuant to this
Section 11.6. Tenant shall make no changes, alterations, additions,
substitutions ("Changes") to any risers, conduits, meters, panel boxes, switch
gear, wiring, or any other part of the electric service without the express
prior written consent of Landlord. Any Changes requested by Tenant shall be sent
in writing to Landlord; and if, in the reasonable judgment of Landlord, such
Changes will not cause or create a dangerous or hazardous condition or damage or
injury to the Building, or entail excessive or unreasonable alterations or
repairs, or interfere with or disturb other tenants or occupants and/or the
electrical service then or thereafter to be supplied to tenants or occupants,
Landlord will, at the sole cost and expense of Tenant, make such Changes. Tenant
covenants and agrees to pay Landlord for such costs and expenses as additional
rent, upon the rendition of a bill indicating the amount due therefor.

          (e)  (i) Landlord reserves the right to terminate the furnishing of
electricity to the Premises at any time, upon no less than ninety (90) days’
written notice to the Tenant, in which event, Tenant shall make immediate
application directly to the utility company servicing the Building for the
Tenant’s entire separate supply of electric current; and Landlord shall permit
its risers, wires, conduits and other electrical equipment, to the extent
available and safely capable, to be used for such purpose. Any meters, and
additional risers, wires, conduits and equipment or connections necessary to
enable Tenant to obtain electric current directly from such utility company
shall be installed at Tenant’s sole cost and expense if the termination of
Landlord’s service is legally required; otherwise, they shall be installed at
Landlord’s sole cost and expense, and in compliance with all applicable laws,
ordinances and regulations and requirements of insurance companies and fire
underwriters.

--------------------------------------------------------------------------------

               (ii) No alterations, modifications or changes shall be made by
the Tenant to any meters, risers, conduits or other equipment or connections in
the Building in a manner which would cause damage to the Building or interfere
with the use, enjoyment, occupancy or possession of the Building by Landlord and
its other tenants. Rigid conduit only, or such other type as may be specified by
Landlord, will be allowed.

               (iii) Tenant’s liability for the Electric Energy Charge provided
for in this Lease shall terminate as of the date of discontinuance by Landlord
of the supplying of electric current, but this Lease shall otherwise remain in
full force and effect. Unless required by law, however, Landlord shall not
discontinue furnishing electricity to the Premises until after Tenant shall have
commenced receiving its electricity directly from the utility company unless
Tenant shall have failed to make such arrangements with due diligence.

     11.7 Building Services on Non-Business Days or Non-Business Hours.

          (a) Tenant acknowledges that Landlord is only required to provide the
Building Services specified in Sub-sections 11.1 through 11.6 hereinabove only
during Business Hours on Business Days and in addition, access to electricity,
water and one (1) automatic elevator, during Non-Business Hours on Non-Business
Days as well. Anything to the contrary notwithstanding, Landlord shall provide
Tenant reasonable access to the Common Areas of the Project and Building and to
the Premises, twenty-four (24) hours a day, seven (7) days per week, subject to
such security procedures, restrictions and regulations which Landlord may
reasonably promulgate.

          (b) Landlord shall use its best efforts to provide HVAC to Tenant at
times other than those set forth above subject to (i) the payment by Tenant of
Landlord's standard charge, as determined by Landlord from time to time, in
Landlord's reasonable discretion, for after hours HVAC and (ii) Tenant providing
to Landlord at least one (1) Business Day's advance written notice of Tenant's
need for Non-Business Hours and/or Non-Business Day HVAC service. As of the date
of this Lease, and subject to future increases, the standard charge for after
hours HVAC is Fifty-Five Dollars ($55.00) per hour (subject to increase by the
same percentage of the increase in electrical charges) with a four (4) hour
minimum if Tenant’s after hours use of the HVAC is not continuous in any one (1)
day. For purposes hereof “continuous in any one (1) day” shall mean
uninterrupted weekday service (not including weekends and holidays). For
example, if Tenant requests after hours use of the HVAC between 6:00 p.m. and
8:00 p.m. on a non-holiday Tuesday, then the four (4) hour minimum shall not
apply and Tenant shall be charged for two (2) hours of after hours use of the
HVAC. Alternatively, if Tenant requests after hours use of the HVAC between
10:00 a.m. and 12:00 p.m. on a Sunday, Tenant shall be charged for the minimum
amount of four (4) hours of after hours use of the HVAC. Tenant shall pay all
after hours HVAC charges to Landlord within twenty (20) days after Landlord
bills Tenant for said charges.

     11.8 Definition of Business Days and Business Hours of Building Services.
"Business Days" as defined herein, shall be Monday through Friday from 8:00 A.M.
to 6:00 PM and Saturdays from 8:00 A.M. to 1:00 P.M., excluding all days
observed as non-working (vacation) holidays by the State and/or Federal
government ("Holidays"). "Business Hours" as defined herein, shall mean 8:00
A.M. and 6:00 P.M. on Monday through Friday, excluding Holidays, and Saturday,
from 8:00 A.M. to 1:00 P.M., excluding Holidays.

     11.9 Excess Usage by Tenant. Notwithstanding the use set forth in Section
1.5 and/or Section 11 and its sub-sections, Tenant shall not use Building
utilities or services in excess of those used by the average office building
tenant using its premises for ordinary office use. Tenant shall not install at
the Premises office machines, lighting fixtures or other equipment which will
generate above average heat, noise or vibration at the Premises or which will
adversely effect the temperature maintained by the HVAC system. If Tenant does
use Building utilities (i.e. electricity) or services in excess of those used by
the average office building tenant, Landlord shall have the right, in addition
to any other rights or remedies it may have under this Lease, to (a) at Tenant's
expense, install separate metering devices at the Premises, and to charge Tenant
for its usage, (b) require Tenant to pay to Landlord all costs, expenses and
damages incurred by Landlord as a result of such usage, and (c) require Tenant
to stop using excess utilities or services.

     11.10 Interruptions. Tenant agrees that Landlord shall not be liable to
Tenant for its failure to furnish utilities or other Building Services when such
failure is occasioned, in whole or in part, by repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Project after reasonable
effort to do so, by any accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord's reasonable
control, and such failures shall never be deemed to constitute an eviction or
disturbance of Tenant's use and possession of the Premises or relieve Tenant
from paying rent or performing any of its obligations under this Lease.
Furthermore, Landlord shall not be liable under any circumstances for loss of
property or for injury to, or interference with, Tenant's business, including,
without limitation, loss of profits, however occurring, through or in connection
with or incidental to a failure to furnish any of the Building Services or
utilities as set forth in this Section 11 and its sub-sections. Landlord may
comply with voluntary controls or guidelines promulgated by any governmental
entity relating to the use or conservation of energy, water, gas, light or
electricity or the reduction of automobile or other emissions without creating
any liability of Landlord to Tenant under this Lease. Notwithstanding anything
contained herein to the contrary, if any interruption of utilities or services
caused by Landlord’s gross negligence or willful misconduct shall continue for
more than ten (10) consecutive business days and shall render all or any portion
of the Premises unusable for the normal conduct of Tenant's business, and if
Tenant does not in fact use or occupy such portion of the Premises, then all
Base Rent and additional rent payable hereunder with respect to such portion of
the Premises which Tenant does not occupy shall be abated from and after the
eleventh (11th) consecutive business day until full use of such portion of the
Premises is restored to Tenant. Nothing in this Section 11.10 shall be deemed to
be a waiver of Tenant’s right to a claim of constructive eviction if such
interruption or failure is caused by the gross negligence or willful misconduct
of Landlord. 

--------------------------------------------------------------------------------

     11.11 Services Exclusive to Tenant. Tenant shall pay for all water, gas,
heat, electricity, telephone and other utilities and services supplied and/or
metered exclusively to the Premises or to Tenant, together with any taxes
thereon. If any such services are not separately metered to the Premises, Tenant
shall pay, at Landlord's option, either Tenant's Share or a reasonable
proportion to be determined by Landlord of all charges jointly metered with
other premises in the Project.

12. Assignment and Subletting.

     12.1 Landlord's Consent Required. Tenant shall not voluntarily or by
operation of law assign, transfer, hypothecate, mortgage, sublet, or otherwise
transfer or encumber all or any part of Tenant's interest in this Lease or in
the Premises (hereinafter collectively a "Transfer"), without Landlord's prior
written consent, which shall not be unreasonably withheld. Landlord shall
respond to Tenant's written request for consent hereunder within twenty (20)
days after Landlord's receipt of the written request from Tenant. Any attempted
Transfer without such consent shall be void and shall constitute a material
default and breach of this Lease. Tenant's written request for Landlord's
consent shall include, and Landlord's twenty (20) day response period referred
to above shall not commence, unless and until Landlord has received from Tenant,
all of the following information: (a) financial statements for the proposed
assignee or subtenant for the past three (3) years prepared in accordance with
generally accepted accounting principles, (b) federal tax returns for the
proposed assignee or subtenant for the past three (3) years, (c) a TRW credit
report or similar report on the proposed assignee or subtenant, (d) a detailed
description of the business the assignee or subtenant intends to operate at the
Premises, (e) the proposed effective date of the assignment or sublease, (f) a
copy of the proposed sublease or assignment agreement which includes all of the
terms and conditions of the proposed assignment or sublease, and (g) a detailed
description of any ownership or commercial relationship between Tenant and the
proposed assignee or subtenant. If the obligations of the proposed assignee or
subtenant will be guaranteed by any person or entity, Tenant's written request
shall not be considered complete until the information described in (a), (b) and
(c) of the previous sentence has been provided with respect to each proposed
guarantor. "Transfer" shall also include the transfer (a) if Tenant is a
corporation, and Tenant's stock is not publicly traded over a recognized
securities exchange, of more than forty-nine percent (49%) of the voting stock
of such corporation during the term of this Lease (whether or not in one or more
transfers) or the dissolution or merger of the corporation, or (b) if Tenant is
a partnership or other entity, of more than forty-nine percent (49%) of the
profit and loss participation in such partnership or entity during the term of
this Lease (whether or not in one or more transfers) or the dissolution or
liquidation of the partnership.

     12.2 Standard For Approval. Landlord shall not unreasonably withhold its
consent to a Transfer provided that Tenant has complied with each and every
requirement, term and condition of this Section 12. Tenant acknowledges and
agrees that each requirement, term and condition in this Section 12 is a
reasonable requirement, term or condition. It shall be deemed reasonable for
Landlord to withhold its consent to a Transfer if any requirement, term or
condition of this Section 12 is not complied with or: (a) the Transfer would
cause Landlord to be in violation of its obligations under another lease or
agreement to which Landlord is a party; (b) in Landlord's reasonable judgment, a
proposed assignee or subtenant has a smaller net worth than Tenant had on the
date this Lease was entered into with Tenant or is less able financially to pay
the rents due under this Lease as and when they are due and payable; (c) a
proposed assignee's or subtenant's business will impose a burden on the
Project's parking facilities, elevators, Common Areas or utilities that is
materially greater than the burden imposed by Tenant, in Landlord's reasonable
judgment; (d) the terms of a proposed assignment or subletting will allow the
proposed assignee or subtenant to exercise a right of renewal, right of
expansion, right of first offer, right of first refusal or similar right held by
Tenant; (e) a proposed assignee or subtenant does not, in Landlord's reasonable
judgment, have a good credit rating; (f) a subletting shall be for less than the
entirety of the Premises or for less than the entire unexpired Term of the
Lease; (g) a proposed assignee or subtenant refuses to enter into a written
assignment agreement or sublease, reasonably satisfactory to Landlord, which
provides that it will abide by and assume all of the terms and conditions of
this Lease for the term of any assignment or sublease and containing such other
terms and conditions as Landlord reasonably deems necessary; (h) the use of the
Premises by the proposed assignee or subtenant will not be identical to the use
permitted by this Lease; (i) the proposed assignee or subtenant is then
currently a tenant of the Landlord at the Project; (j) Landlord has ever evicted
or been involved in litigation with the proposed assignee or subtenant; (k) any
guarantor of this Lease refuses to consent to the Transfer or to execute a
written agreement reaffirming the guaranty; (l) Tenant is in default as defined
in Section 13.1 at the time of the request; (m) if requested by Landlord, the
assignee or sublessee refuses to sign a non-disturbance and attornment agreement
in favor of Landlord's lender; (n) Landlord is marketing space in the Project at
the time of Tenant’s request and Tenant has marketed or advertised space for
sublet in the Premises at a base rent less than the advertised base rent being
charged new tenants in the Building at the time of such Transfer; or (o) the
proposed assignee or subtenant is a person or entity then, or during the prior
six (6) months, negotiating with Landlord for the lease of space in the Project.

--------------------------------------------------------------------------------

     12.3 Additional Terms and Conditions. The following terms and conditions
shall be applicable to any Transfer:

          (a) Regardless of Landlord's consent, no Transfer shall release Tenant
from Tenant's obligations hereunder or alter the primary liability of Tenant to
pay the rent and other sums due Landlord hereunder and to perform all other
obligations to be performed by Tenant hereunder or release any guarantor from
its obligations under its guaranty.

          (b) Landlord may accept rent from any person other than Tenant pending
approval or disapproval of an assignment or subletting.

          (c) Neither a delay in the approval or disapproval of a Transfer, nor
the acceptance of rent, shall constitute a waiver or estoppel of Landlord's
right to exercise its rights and remedies for the breach of any of the terms or
conditions of this Section 12.

          (d) The consent by Landlord to any Transfer shall not constitute a
consent to any subsequent Transfer by Tenant or to any subsequent or successive
Transfer by an assignee or subtenant. However, Landlord may consent to
subsequent Transfers or any amendments or modifications thereto without
notifying Tenant or anyone else liable on the Lease and without obtaining their
consent, and such action shall not relieve such persons from liability under
this Lease.

          (e) In the event of any default under this Lease, Landlord may proceed
directly against Tenant, any guarantors or anyone else responsible for the
performance of this Lease, including any subtenant or assignee, without first
exhausting Landlord's remedies against any other person or entity responsible
therefor to Landlord, or any security held by Landlord.

          (f) Landlord's written consent to any Transfer by Tenant shall not
constitute an acknowledgment that no default then exists under this Lease nor
shall such consent be deemed a waiver of any then existing default.

          (g) The discovery of the fact that any financial statement relied upon
by Landlord in giving its consent to an assignment or subletting was materially
false shall, at Landlord's election, render Landlord's consent null and void.

          (h) Landlord shall not be liable under this Lease or under any
assignment or sublease to any assignee or subtenant.

          (i) No assignment or sublease may be modified or amended without
Landlord's prior written consent.

          (j) Tenant or its agent shall not advertise the Premises for lease,
sublet or assignment for less Rent than the then current asking rent for space
in the Project.

     12.4 Additional Terms and Conditions Applicable to Subletting. The
following terms and conditions shall apply to any subletting by Tenant of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:

          (a) Tenant hereby absolutely and unconditionally assigns and transfers
to Landlord all of Tenant's interest in all rentals and income arising from any
sublease entered into by Tenant, and Landlord may collect such rent and income
and apply same toward Tenant's obligations under this Lease; provided, however,
that until a default shall occur in the performance of Tenant's obligations
under this Lease, Tenant may receive, collect and enjoy the rents accruing under
such sublease. Landlord shall not, by reason of this or any other assignment of
such rents to Landlord nor by reason of the collection of the rents from a
subtenant, be deemed to have assumed or recognized any sublease or to be liable
to the subtenant for any failure of Tenant to perform and comply with any of
Tenant's obligations to such subtenant under such sublease, including, but not
limited to, Tenant's obligation to return any security deposit. Tenant hereby
irrevocably authorizes and directs any such subtenant, upon receipt of a written
notice from Landlord stating that a default exists in the performance of
Tenant's obligations under this Lease, to pay to Landlord the rents due as they
become due under the sublease. Tenant agrees that such subtenant shall have the
right to rely upon any such statement and request from Landlord, and that such
subtenant shall pay such rents to Landlord without any obligation or right to
inquire as to whether such default exists and notwithstanding any notice from or
claim from Tenant to the contrary.

          (b) In the event Tenant shall default in the performance of its
obligations under this Lease, Landlord at its option and without any obligation
to do so, may require any subtenant to attorn to Landlord, in which event
Landlord shall undertake the obligations of Tenant under such sublease from the
time of the exercise of said option to the termination of such sublease;
provided, however, Landlord shall not be liable for any prepaid rents or
security deposit paid by such subtenant to Tenant or for any other prior
defaults of Tenant under such sublease.

--------------------------------------------------------------------------------

     12.5 Transfer Premium from Assignment or Subletting. Landlord shall be
entitled to receive from Tenant (as and when received by Tenant) as an item of
additional rent fifty percent (50%) of all amounts received by Tenant from such
assignee or subtenant in excess of the amounts payable by Tenant to Landlord
hereunder (the "Transfer Premium"). "Transfer Premium" shall mean all Base Rent,
additional rent or other consideration of any type whatsoever payable by the
assignee or subtenant in excess of the Base Rent and additional rent payable by
Tenant under this Lease. The Transfer Premium shall be reduced by the reasonable
brokerage commissions, tenant improvement costs, market rental concessions and
legal fees actually paid by Tenant in order to assign the Lease or to sublet all
or a portion of the Premises. If less than all of the Premises is transferred,
the Base Rent and the additional rent shall be determined on a per rentable
square foot basis. "Transfer Premium" shall also include, but not be limited to,
key money and bonus money paid by the assignee or subtenant to Tenant in
connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to the assignee or subtenant or for assets,
fixtures, inventory, equipment, or furniture transferred by Tenant to the
assignee or subtenant in connection with such Transfer. For purposes of
calculating the Transfer Premium, expenses will be amortized over the life of
the sublease. The provisions of this Section 12.5 shall not apply in connection
with a Permitted Transfer (defined in Section 12.8 below).

     12.6 Landlord's Option to Recapture Space. Notwithstanding anything to the
contrary contained in this Section 12, if Tenant shall request to assign this
Lease or sublease space in the Premises, then Landlord shall have the option, by
giving written notice to Tenant ("Recapture Notice") within thirty (30) days
after receipt of Tenant’s request for consent to such sublease or assignment, to
terminate this Lease and recapture the Premises. Tenant shall have five (5)
business days after receipt of such Recapture Notice to notify Landlord of its
intention to withdraw its request to assign or sublease the Premises. If Tenant
does not withdraw its request to assign or sublease the Premises, then Landlord
may terminate this Lease as of the commencement date of the proposed sublease or
assignment and recapture the Premises, whereupon this Lease shall terminate. If
Tenant so withdraws its request to assign or sublease the Premises, then this
Lease shall continue in full force and effect. Tenant acknowledges that the
purpose of this Section 12.6 is to enable Landlord to receive profit in the form
of higher rent or other consideration to be received from an assignee or
sublessee, to give Landlord the ability to meet additional space requirements of
other tenants of the Project and to permit Landlord to control the leasing of
space in the Project. Tenant acknowledges and agrees that the requirements of
this Section 12.6 are commercially reasonable and are consistent with the
intentions of Landlord and Tenant.

     12.7 Landlord's Expenses. In the event Tenant shall assign this Lease or
sublet the Premises or request the consent of Landlord to any Transfer, then
Tenant shall pay Landlord's reasonable costs and expenses incurred in connection
therewith, including, but not limited to, attorneys', architects', accountants',
engineers' or other consultants' fees. The provisions of this Section 12.7 shall
not apply in connection with a Permitted Transfer.

     12.8 Permitted Transfers. Notwithstanding anything to the contrary
contained in this Section 12, provided Tenant is not in default after expiration
of any applicable notice and cure periods, Tenant shall have the right, without
Landlord's consent, upon thirty (30) days advance written notice to Landlord, to
assign the Lease or sublet the whole or any part of the Premises (i) to any
entity or entities which are owned by Tenant, or which owns Tenant or any entity
that controls, is controlled by or is under common control with Tenant (which
for purposes hereof, “control” shall be deemed to be ownership of more than
fifty percent (50%) of the stock or other voting interest of the controlled
corporation or other business entity), (ii) in connection with the sale or
transfer of substantially all of the assets of the Tenant or the sale or
transfer of substantially all of the outstanding ownership interests in Tenant,
or (iii) in connection with a merger, consolidation or other corporate
reorganization of Tenant (each of the transactions referenced in the above
subparagraphs (i), (ii), and (iii) are hereinafter referred to as a "Permitted
Transfer," and each surviving entity shall hereinafter be referred to as a
"Permitted Transferee"); provided, that such assignment or sublease is subject
to the following conditions:

          (a) Tenant shall remain fully liable under the terms of the Lease;

          (b) such Permitted Transfer shall be subject to all of the terms,
covenants and conditions of the Lease;

          (c) such Permitted Transferee has a net worth at least equal to the
net worth of Tenant as of the date of this Lease, and

          (d) such Permitted Transferee shall expressly assume the obligations
of Tenant under the Lease by a document reasonably satisfactory to Landlord.

13. Default; Remedies.

     13.1 Default by Tenant. Landlord and Tenant hereby agree that the
occurrence of any one or more of the following events is a material default by
Tenant under this Lease and that said default shall give Landlord the rights
described in Section 13.2. Landlord or Landlord's authorized agent shall have
the right to serve any notice of default, notice to pay rent or quit or similar
notice.

          (a) Tenant's failure to make any payment of Base Rent, Electric Energy
Charge, Tenant's Share of Operating Expense increases, parking charges, charges
for after hours HVAC, late charges, or any other payment required to be made by
Tenant hereunder, as and when due, where such failure shall continue for a
period of three (3) days after written notice thereof from Landlord to Tenant.
In the event that Landlord serves Tenant with a notice to pay rent or quit
pursuant to applicable unlawful detainer statutes, such notice shall also
constitute the notice required by this Section 13.1(a). 

--------------------------------------------------------------------------------

          (b) The abandonment of the Premises by Tenant in which event Landlord
shall not be obligated to give any notice of default to Tenant, unless expressly
required by law.

          (c) The failure by Tenant to observe or perform any of the covenants,
conditions or provisions of this Lease to be observed or performed by Tenant
(other than those referenced in Sections 13.1(a) and (b), above), where such
failure shall continue for a period of twenty (20) days after written notice
thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant's non-performance is such that more than twenty (20) days are reasonably
required for its cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said twenty (20) day period and thereafter
diligently pursues such cure to completion. In the event that Landlord serves
Tenant with a notice to quit pursuant to applicable unlawful detainer statutes,
said notice shall also constitute the notice required by this Section 13.1(c).

          (d) (i) The making by Tenant or any guarantor of any general
arrangement or general assignment for the benefit of creditors; (ii) Tenant or
any guarantor becoming a "debtor" as defined in 11 U.S.C. 101 or any successor
statute thereto (unless, in the case of a petition filed against Tenant or
guarantor, the same is dismissed within sixty (60) days); (iii) the institution
of proceedings seeking the appointment of a trustee or receiver to take
possession of substantially all of Tenant's assets located at the Premises or of
Tenant's interest in this Lease, where possession is not restored to Tenant
within thirty (30) days or the institution of a foreclosure proceeding against
Tenant's real or personal property; or (iv) the attachment, execution or other
judicial seizure of substantially all of Tenant's assets located at the Premises
or of Tenant's interest in this Lease, where such seizure is not discharged
within thirty (30) days. In the event that any provision of this Section 13.1(e)
is contrary to any applicable law, such provision shall be of no force or
effect.

          (e) The discovery by Landlord that any financial statement,
representation or warranty given to Landlord by Tenant, or by any guarantor of
Tenant's obligations hereunder, is or was materially false.

          (f) If Tenant is a corporation, limited liability company or a
partnership, the dissolution or liquidation of Tenant.

     13.2 Remedies.

          (a) In the event of any default or breach of this Lease by Tenant,
Landlord may, at any time thereafter, with or without notice or demand, and
without limiting Landlord in the exercise of any right or remedy which Landlord
may have by reason of such default:

               (i) terminate Tenant's right to possession of the Premises by any
lawful means, in which case this Lease and the Term hereof shall terminate and
Tenant shall immediately surrender possession of the Premises to Landlord. If
Landlord terminates this Lease, Landlord may recover from Tenant (A) the worth
at the time of award of the unpaid rent which had been earned at the time of
termination; (B) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; (C) the worth at the time of award of the amount by which
the unpaid rent for the balance of the Term after the time of award exceeds the
amount of such rental loss that Tenant proves could be reasonably avoided; and
(D) any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant's failure to perform its obligations under the
Lease or which in the ordinary course of things would be likely to result
therefrom, including, but not limited to, the cost of recovering possession of
the Premises, expenses of releasing, including necessary renovation and
alteration of the Premises, reasonable attorneys' fees, any real estate
commissions actually paid by Landlord and the unamortized value of any free
rent, reduced rent, tenant improvement allowance or other economic concessions
provided by Landlord. The "worth at time of award" of the amounts referred to in
Section 13.2(a)(i)(A) and (B) shall be computed by allowing interest at the
lesser of two percent (2%) per annum over the "prime rate" as established by
Citibank, N.A., or the maximum interest rate permitted by applicable law. The
worth at the time of award of the amount referred to in Section 13.2(a)(i)(C)
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of New York at the time of award plus one percent (1%). For
purposes of this Section 13.2(a)(i), "rent" shall be deemed to be all monetary
obligations required to be paid by Tenant pursuant to the terms of this Lease.

               (ii) maintain Tenant's right of possession in which event
Landlord shall have the remedy which permits Landlord to continue this Lease in
effect after Tenant's breach and abandonment and recover rent as it becomes due.

               (iii) collect sublease rents (or appoint a receiver to collect
such rent) and otherwise perform Tenant's obligations at the Premises, it being
agreed, however, that the appointment of a receiver for Tenant shall not
constitute an election by Landlord to terminate this Lease.

--------------------------------------------------------------------------------

               (iv) pursue any other remedy now or hereafter available to
Landlord under the laws or judicial decisions of the state in which the Premises
are located.

          (b) No remedy or election hereunder shall be deemed exclusive, but
shall, wherever possible, be cumulative with all other remedies at law or in
equity.

          (c) If Tenant abandons or vacates the Premises, Landlord may re-enter
the Premises and such re-entry shall not be deemed to constitute Landlord's
election to accept a surrender of the Premises or to otherwise relieve Tenant
from liability for its breach of this Lease. No surrender of the Premises shall
be effective against Landlord unless Landlord has entered into a written
agreement with Tenant in which Landlord expressly agrees to (i) accept a
surrender of the Premises and (ii) relieve Tenant of liability under the Lease.
The delivery of keys to Landlord or any employee or agent of Landlord shall not
constitute the termination of the Lease or the surrender of the Premises.

     13.3 Default by Landlord. Landlord shall not be in default under this Lease
unless Landlord fails to perform obligations required of Landlord within thirty
(30) days after written notice by Tenant to Landlord and to the holder of any
mortgage or deed of trust encumbering the Project whose name and address shall
have theretofore been furnished to Tenant in writing, specifying wherein
Landlord has failed to perform such obligation; provided, however, that if the
nature of Landlord's obligation is such that more than thirty (30) days are
required for its cure, then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently pursues the same to completion. This Lease and the obligations of
Tenant hereunder shall not be affected or impaired because Landlord is unable to
fulfill any of its obligations hereunder or is delayed in doing so, if such
inability or delay is caused by reason of strike or other labor problems, acts
of God, riot, insurrection, governmental actions or requirements, or any other
cause beyond the reasonable control of Landlord, and the time for Landlord's
performance shall be extended for the period of any such delay.

     13.4 Late Charges. Tenant hereby acknowledges that late payment by Tenant
to Landlord of Base Rent, Tenant's Share of Operating Expense increases, parking
charges, after hours HVAC charges, or other sums due hereunder will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult to ascertain. Such costs include, but are not
limited to, processing and accounting charges and late charges which may be
imposed on Landlord by the terms of any mortgage or trust deed encumbering the
Project. Accordingly, if any installment of Base Rent, Tenant's Share of
Operating Expense increases, parking charges, after hours HVAC charges or any
other sum due from Tenant shall not be received by Landlord within five (5) days
of when such amount shall be due, then, without any requirement for notice to
Tenant, Tenant shall pay to Landlord a late charge equal to six percent (6%) of
such overdue amount. The parties hereby agree that such late charge represents a
fair and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant. Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant's default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder including the assessment of interest under Section 13.5.
Notwithstanding anything to the contrary contained in this Section 13.4 of the
Lease, Landlord agrees to waive imposition of such late charge on the first
occasion in any twelve (12) month period provided the overdue payment is made
within five (5) business days after Landlord gives Tenant written notice that
the payment was not made when due.

     13.5 Interest on Past-due Obligations. Except as expressly herein provided,
any amount due to Landlord that is not paid when due shall bear interest at the
lesser of two percent (2%) per annum over the "prime rate" as established by
Citibank, N.A., or the maximum rate permitted by applicable law. Payment of such
interest shall not excuse or cure any default by Tenant under this Lease;
provided, however, that interest shall not be payable on late charges incurred
by Tenant nor on any amounts upon which late charges are paid by Tenant.

     13.6 Payment of Rent after Default. If Tenant fails to pay Base Rent,
Tenant's Share of Operating Expense increases, parking charges or any other
monetary obligation due hereunder on the date it is due, after Tenant's third
failure to pay any monetary obligation on the date it is due, at Landlord's
option, all monetary obligations of Tenant hereunder shall thereafter be paid by
cashiers check. If Landlord has required Tenant to make said payments by
cashiers check, Tenant's failure to make a payment by cashiers check shall be a
material default hereunder.

14. Landlord's Right to Cure Default; Payments by Tenant. All covenants and
agreements to be kept or performed by Tenant under this Lease shall be performed
by Tenant at Tenant's sole cost and expense and without any reduction of rent.
If Tenant shall be in default pursuant to Section 13.1, Landlord may, but shall
not be obligated to, after three (3) days' prior written notice to Tenant, make
any such payment or perform any such act on Tenant's behalf without waiving its
rights based upon any default of Tenant and without releasing Tenant from any
obligations hereunder. Tenant shall pay to Landlord, within ten (10) days after
delivery by Landlord to Tenant of statements therefor, an amount equal to the
expenditures reasonably made by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of this Section 14.

--------------------------------------------------------------------------------

15. Condemnation. If any portion of the Premises or the Project are taken under
the power of eminent domain, or sold under the threat of the exercise of said
power (all of which are herein called "condemnation"), this Lease shall
terminate as to the part so taken as of the date the condemning authority takes
title or possession, whichever first occurs; provided that if so much of the
Premises or Project are taken by such condemnation as would substantially and
adversely affect the operation and profitability of Tenant's business conducted
from the Premises, and said taking lasts for ninety (90) days or more, Tenant
shall have the option, to be exercised only in writing within thirty (30) days
after Landlord shall have given Tenant written notice of such taking (or in the
absence of such notice, within thirty (30) days after the condemning authority
shall have taken possession), to terminate this Lease as of the date the
condemning authority takes such possession. Landlord shall endeavor to provide
Tenant with reasonable prior notice of any such taking which will directly
impact the Premises to the extent that Landlord has prior notice of the same. If
a taking lasts for less than ninety (90) days, Tenant's rent shall be abated
during said period but Tenant shall not have the right to terminate this Lease.
If Tenant does not terminate this Lease in accordance with the foregoing, this
Lease shall remain in full force and effect as to the portion of the Premises
remaining, except that the rent and Tenant's Share of Operating Expenses shall
be reduced in the proportion that the usable floor area of the Premises taken
bears to the total usable floor area of the Premises. Common Areas taken shall
be excluded from the Common Areas usable by Tenant and no reduction of rent
shall occur with respect thereto or by reason thereof. Landlord shall have the
option in its sole discretion to terminate this Lease as of the taking of
possession by the condemning authority, by giving written notice to Tenant of
such election within thirty (30) days after receipt of notice of a taking by
condemnation of any part of the Premises or the Project. Any award for the
taking of all or any part of the Premises or the Project under the power of
eminent domain or any payment made under threat of the exercise of such power
shall be the property of Landlord, whether such award shall be made as
compensation for diminution in value of the leasehold or for the taking of the
fee, as severance damages, or as damages for tenant improvements; provided,
however, that Tenant shall be entitled to any separate award for loss of or
damage to Tenant's trade fixtures and removable personal property and any award
available for the relocation of Tenant's business. In the event that this Lease
is not terminated by reason of such condemnation, and subject to the
requirements of any lender that has made a loan to Landlord encumbering the
Project, Landlord shall to the extent of severance damages received by Landlord
in connection with such condemnation, repair any damage to the Project caused by
such condemnation except to the extent that Tenant has been reimbursed therefor
by the condemning authority. Tenant shall pay any amount in excess of such
severance damages required to complete such repair. Except as set forth in this
Section 15, Landlord shall have no liability to Tenant for interruption of
Tenant's business upon the Premises, diminution of Tenant's ability to use the
Premises, or other injury or damage sustained by Tenant as a result of such
condemnation.

16. Vehicle Parking.

     16.1 Use of Parking Facilities. During the Term and subject to the rules
and regulations attached hereto as Exhibit "C" as modified by Landlord from time
to time (the "Rules"), Tenant shall be entitled to use the number of parking
spaces set forth in Section 1.13 in the parking facility of the Project at the
monthly rate applicable from time to time for monthly parking as set by Landlord
and/or its licensee. Landlord may, in its sole discretion, assign and designate
the location of any reserved parking spaces. Landlord reserves the right at any
time to reasonably relocate Tenant's reserved and unreserved parking spaces. If
Tenant commits or allows in the parking facility any of the activities
prohibited by the Lease or the Rules, then Landlord shall have the right,
without notice, in addition to such other rights and remedies that it may have,
to remove or tow away the vehicle involved and charge the cost to Tenant, which
cost shall be immediately payable by Tenant upon demand by Landlord. Tenant's
parking rights are the personal rights of Tenant and Tenant shall not transfer,
assign, or otherwise convey its parking rights separate and apart from this
Lease.

     16.2 [Intentionally omitted]

17. Broker's Fee. Tenant and Landlord each represent and warrant to the other
that neither has had any dealings or entered into any agreements with any
person, entity, broker or finder other than the persons, if any, listed in
Section 1.15, in connection with the negotiation of this Lease, and no other
broker, person, or entity is entitled to any commission or finder's fee in
connection with the negotiation of this Lease, and Tenant and Landlord each
agree to indemnify, defend and hold the other harmless from and against any
claims, damages, costs, expenses, attorneys' fees or liability for compensation
or charges which may be claimed by any such unnamed broker, finder or other
similar party by reason of any dealings, actions or agreements of the
indemnifying party. Landlord shall pay any commission(s) due Broker identified
in Section 1.15, according to separate agreement between Broker and Landlord.

18. Estoppel Certificate.

     18.1 Delivery of Certificate. Tenant shall at any time upon not less than
ten (10) business days' prior written notice from Landlord execute, acknowledge
and deliver to Landlord a statement in writing certifying such information as
Landlord may reasonably request including, but not limited to, the following:
(a) that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease, as so
modified, is in full force and effect) (b) the date to which the Base Rent and
other charges are paid in advance and the amounts so payable, (c) that there are
not, to Tenant's knowledge, any uncured defaults or unfulfilled obligations on
the part of Landlord, or specifying such defaults or unfulfilled obligations, if
any are claimed, and (d) that all tenant improvements to be constructed by
Landlord, if any, have been completed in accordance with Landlord's obligations
and Tenant has taken possession of the Premises. Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Project.

 

--------------------------------------------------------------------------------

     18.2 Failure to Deliver Certificate. At Landlord's option, the failure of
Tenant to deliver such statement within such time shall constitute a material
default of Tenant hereunder, or it shall be conclusive upon Tenant that (a) this
Lease is in full force and effect, without modification except as may be
represented by Landlord, (b) there are no uncured defaults in Landlord's
performance, (c) not more than one month's Base Rent has been paid in advance,
and (d) all tenant improvements to be constructed by Landlord, if any, have been
completed in accordance with Landlord's obligations and Tenant has taken
possession of the Premises.

     18.3 Financial Information. If Landlord desires to finance, refinance, or
sell the Project, or any part thereof, Tenant hereby agrees to deliver, and to
cause any guarantor of Tenant's obligations to deliver, to any lender or
purchaser designated by Landlord such financial statements of Tenant or any
guarantor and other information as may be reasonably required by such lender or
purchaser. All such financial statements shall be received by Landlord and such
lender or purchaser in confidence and shall be used only for the purposes herein
set forth. Notwithstanding the foregoing, so long as Tenant is a publicly traded
company, Tenant needs only to submit its annual report to comply with the
provisions of this Section 18.3.

19. Landlord's Liability. Tenant acknowledges that Landlord shall have the right
to transfer all or any portion of its interest in the Project and to assign this
Lease to the transferee. Tenant agrees that in the event of such a transfer
Landlord shall automatically be released from all liability under this Lease;
and Tenant hereby agrees to look solely to Landlord's transferee for the
performance of Landlord's obligations hereunder after the date of the transfer.
Upon such a transfer, Landlord shall, at its option, return Tenant's security
deposit to Tenant or transfer Tenant's security deposit to Landlord's transferee
and, in either event, Landlord shall have no further liability to Tenant for the
return of its security deposit. Subject to the rights of any lender holding a
mortgage or deed of trust encumbering all or part of the Project, Tenant agrees
to look solely to Landlord's equity interest in the Project for the collection
of any judgment requiring the payment of money by Landlord arising out of (a)
Landlord's failure to perform its obligations under this Lease or (b) the
negligence or willful misconduct of Landlord, its partners, employees and
agents. No partner, employee or agent of Landlord shall be personally liable for
the performance of Landlord's obligations hereunder or be named as a party in
any lawsuit arising out of or related to, directly or indirectly, this Lease and
the obligations of Landlord hereunder. The obligations under this Lease do not
constitute personal obligations of the individual partners of Landlord and
Tenant shall not seek recourse against the individual partners of Landlord or
their assets.

20. Indemnity. Tenant shall indemnify, defend and hold harmless Landlord, its
agents, partners, and employees from and against any and all claims for damage
to the person or property of any person or entity arising from Tenant's use of
the Project, or from the conduct of Tenant's business or from any activity, work
or things done, permitted or suffered by Tenant in or about the Project and
shall further indemnify, defend and hold harmless Landlord, its agents, partners
and employees from and against any and all claims, costs and expenses arising
from any breach or default in the performance of any obligation of Tenant to be
performed under the terms of this Lease, or arising from any act or omission of
Tenant, or any of Tenant's agents, contractors, employees, or invitees, and from
and against all costs, attorneys' fees, expenses and liabilities incurred by
Landlord, its agents, partners and employees as the result of any such use,
conduct, activity, default or negligence. In case any action or proceeding is
brought against Landlord, its agents, partners and employees, Tenant shall
defend Landlord, and its agents, partners and employees at Tenant's expense by
counsel reasonably satisfactory to Landlord and Landlord shall cooperate with
Tenant in such defense. Landlord need not have first paid any claim in order to
be so indemnified. This indemnity shall survive the expiration or sooner
termination of this Lease. Notwithstanding the provisions of Sections 20 and 21
of the Lease to the contrary, Tenant shall not be required to indemnify and hold
Landlord harmless from any loss, cost, liability, damage or expense
(collectively "Claims"), to any person, property or entity resulting from the
gross negligence or willful misconduct of Landlord or its agents or employees,
in connection with Landlord's activities at the Project. Landlord hereby
indemnifies and holds Tenant harmless from any Claims by any third party in
connection with the gross negligence or willful misconduct of Landlord or its
agents or employees in connection with Landlord’s activities at the Project.
Each party’s agreement to indemnify and hold the other harmless set forth above
are not intended to, and shall not relieve any insurance carrier of its
obligations under policies required to be carried by Landlord or Tenant pursuant
to the provisions of the Lease to the extent that such policies cover the
results of such acts or conduct.

21. Exemption of Landlord from Liability. Tenant hereby agrees that Landlord
shall not be liable for injury to Tenant's business or any loss of income
therefrom or for loss of or damage to the goods, wares, merchandise or other
property of Tenant, Tenant's employees, invitees, customers, or any other person
in or about the Project, nor shall Landlord be liable for injury to the person
of Tenant, Tenant's employees, agents or contractors, whether such damage or
injury is caused by or results from any cause whatsoever including, but not
limited to, theft, criminal activity at the Project, negligent security
measures, bombings or bomb scares, hazardous waste, fire, steam, electricity,
gas, water or rain, breakage of pipes, sprinklers, plumbing, air conditioning or
lighting fixtures, or from any other cause, whether said damage or injury
results from conditions arising upon the Premises or upon other portions of the
Project, or from other sources or places, or from new construction or the
repair, alteration or improvement of any part of the Project, or of the
equipment, fixtures or appurtenances applicable thereto, unless the cause of the
damage or injury arises out of the gross negligence or willful misconduct of
Landlord's or its employees or agents. Landlord shall not be liable for any
damages arising from any act or neglect of any other tenant, occupant or user of
the Project, nor from the failure of Landlord to enforce the provisions of the
lease of any other tenant of the Project. Tenant, as a material part of the
consideration to Landlord hereunder, hereby assumes all risk of damage to
property of Tenant or injury to persons, in, upon or about the Project arising
from any cause, excluding Landlord's gross negligence or willful misconduct or
the gross negligence or willful misconduct of its agents, partners or employees,
and Tenant hereby waives all claims in respect thereof against Landlord, its
agents, partners and employees.

--------------------------------------------------------------------------------

22. Environmental Provisions.

          (a) For purposes of this lease, the following additional definitions
shall apply:

               (i) "Hazardous Substances" shall include any pollutants,
petroleum products, dangerous substances, toxic substances, hazardous wastes,
hazardous materials, or hazardous substances as defined in or pursuant to the
Industrial Site Recovery Act and all rules, regulations, orders, directives and
opinions promulgated thereunder ("ISRA") N.J.S.A. 13:1K-6 et seq.; the Spill
Compensation and Control Act, N.J.S.A. 58:10-23.11 et seq. and all rules,
regulations, orders, directives and opinions promulgated thereunder ("Spill
Act"); the Solid Waste Management Act, N.J.S.A. 13:1E-1 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. '6901 et seq.; the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. '9601 et seq.
and all rules, regulations, orders, directives and opinions promulgated
thereunder ("CERCLA"); or any other Federal, State or Local environmental law or
ordinance; and all rules, regulations, orders, directives and opinions
promulgated under the foregoing, any amendments to any of the foregoing and any
successor legislation to any of the foregoing (collectively "Environmental
Laws");

               (ii) "Release" means releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
disposing or dumping;

               (iii) "Notice" means any summons, citation, directive, order,
claim, litigation, investigation, proceeding, judgment, letter, submission or
other communication, written or oral, actual or threatened, from the New Jersey
Department of Environmental Protection ("DEP"), the United States Environmental
Protection Agency ("EPA"), any other Federal, State or Local agency or authority
or any other entity or any individual, concerning any act or omission resulting
or which may result in the Release of Hazardous Substances into the waters or
onto the lands of the State of New Jersey or into waters outside the
jurisdiction of the State of New Jersey or into the "environment" as such terms
are defined in CERCLA, or otherwise related to any Environmental Law or Tenant's
obligations pursuant to this Section 22. "Notice" shall include the imposition
of any liens of any real or personal property or revenues of Tenant including,
but not limited to, Tenant's interest in the Premises or any of Tenant's
property located thereon, pursuant to or resulting from the violation of any
Environmental Law, or any other governmental actions, orders or permits or any
knowledge after due inquiry and investigation of any facts which could give rise
to any of the above.

          (b) To the extent that Tenant may be permitted under applicable law to
use the Premises and/or the Project for the generating, manufacturing, refining,
transporting, treating, storing, handling, disposing, transferring or processing
of Hazardous Substances, Tenant shall ensure that said use shall be conducted at
all times strictly in accordance with applicable Environmental Law. Tenant shall
not cause as a result of any intentional or unintentional act, a Release of
Hazardous Substances. If any intentional or unintentional act or omission
results in any actual or alleged Release of Hazardous Substances, Tenant
promptly shall conduct necessary sampling and cleanup and remediate such Release
in accordance with applicable Environmental Laws.

          (c) Tenant shall not operate any business at the Premises which shall
be subject to ISRA. Tenant hereby represents that its North American Industry
Classification System (herein "NAICS") Number is the NAICS Number set forth in
Section 1.19 above as determined by reference to the SIC Manual and its
operations shall consist of the Use described in Section 1.5. Notwithstanding
any provision of ISRA to the contrary, if the Tenant's operations become subject
to ISRA, Tenant, at Tenant's own expense, shall do whatever is necessary to
comply with ISRA whenever an obligation to do so arises. If Landlord reasonably
suspects that Tenant’s operations at the Premises may be subject to ISRA or if
Landlord requires a letter from DEP on behalf of Tenant in connection with a
sale or refinancing of the Project, then if requested to do so by Landlord, but
no more often than once per year, Tenant shall reasonably cooperate with
Landlord to obtain a letter from DEP or any successor agency confirming that
ISRA does not apply to Tenant's operations. At no expense to Landlord, Tenant
promptly shall provide all information requested by Landlord regarding or in
furtherance of ISRA compliance. Tenant shall sign any affidavit concerning
compliance with Environmental Laws submitted by Landlord which is true, accurate
and complete; if an affidavit is not true, accurate and complete, Tenant shall
provide the necessary information to make it true, accurate or complete and then
shall sign same.

          (d) Tenant promptly shall furnish Landlord with true copies of any
Notices of any nature made by Tenant to, or received by Tenant from DEP, EPA, or
any local, state or federal authority.

          (e) Notwithstanding anything in this Lease to the contrary, and
without limiting any other provisions of this Section 22, Tenant, at its sole
cost and expense, shall observe, comply and fulfill all of the terms and
provisions of all applicable Environmental Laws, as the same may be amended from
time to time, as they relate to Tenant's use and occupancy of the Premises
during the term of this Lease.

--------------------------------------------------------------------------------

     Without limiting the foregoing, Tenant agrees:

               (i) That it shall not do or omit to do nor suffer the commission
or omission of any act, the commission or omission of which is prohibited by or
may result in liability pursuant to any Environmental Law, including without
limitation, the Release of Hazardous Substances;

               (ii) Whenever the provisions of any Environmental Law requires
the "owner or operator" of the Premises to do any act, Tenant on behalf of
Tenant and/or Landlord, as the case may be, shall do such act at its sole cost
and expense, including the making of all submissions and the providing of all
information with respect to Tenant’s use and occupancy of the Premises, it being
the intention of the parties hereto that Landlord shall be free of all expenses
and obligations arising from or in connection with compliance with Environmental
Laws relating to Tenant’s use and occupancy of the Premises to the extent caused
by Tenant or any party claiming by, through or under Tenant and that Tenant
shall fulfill all such obligations and pay all such expenses.

          (f) In the event there shall be filed a lien against the Premises
and/or the Project arising out of a claim(s) by DEP pursuant to the provisions
of the Spill Act or by EPA pursuant to the provisions of CERCLA caused or
contributed to by Tenant and/or any entity claiming by, through or under Tenant,
Tenant immediately either shall: 1) pay the claim and remove the lien from the
Premises and/or the Project; or, ii) furnish a bond, cash receipt or other
security satisfactory to Landlord sufficient to discharge the claim out of which
the lien arises.

          (g) (i) Tenant promptly shall provide Landlord with all documentation
and correspondence provided to DEP pursuant to the Worker and Community Right to
Know Act, N.J.S.A. 34:5A-1 et seq., and all rules, regulations, orders,
directives and opinions promulgated thereunder.

               (ii) Tenant promptly shall supply Landlord all reports and
notices made by Tenant pursuant to the Hazardous Substance Discharge Reports and
Notices Act, N.J.S.A. 13:1K-15, et seq. and all rules, regulations, orders,
directives and opinions promulgated thereunder.

               (iii) Tenant promptly shall provide Landlord with a copy of all
permits obtained pursuant to any Environmental Law.

          (h) Tenant acknowledges that for Landlord to comply with the
requirements of Environmental Laws, Landlord from time to time, may have to
enter the Premises. Landlord and/or its agents shall have an irrevocable license
and right to enter the Premises for such purposes. All such entry by Landlord
and/or its agents shall be upon reasonable notice to Tenant.

          (i) Tenant agrees to cooperate with Landlord to provide any
information necessary to Landlord in order to effect compliance with any
Environmental Law and to execute any documents requested by Landlord in
connection with compliance with any Environmental Law.

          (j) Tenant shall cooperate fully in allowing, from time to time, such
examinations, tests, inspections and reviews of the Premises as Landlord, in its
sole and absolute discretion, shall determine to be advisable in order to
evaluate any potential environmental problems or Tenant's compliance with
Environmental Laws.

          (k) Tenant shall indemnify, defend and hold Landlord harmless from any
and all fines, suits, procedures, claims, liabilities, costs and actions of any
kind, including counsel fees (including those incurred to enforce this indemnity
or for any other purpose) arising out of or in any way related to (1) any spills
or discharges of Hazardous Substances at the Premises and/or Project to the
extent caused by Tenant or any party claiming by, through or under Tenant, or
(2) Tenant's failure to comply with this Section 22. Tenant's failure to abide
by the terms of this Section 22 shall be enforceable by injunction. Tenant’s
indemnity obligations set forth in this Section 22 shall survive the expiration
or earlier termination of this Lease.

          (l) Notwithstanding anything to the contrary contained in this Lease,
Tenant shall not be responsible for complying with any Environmental Law in
connection with any spill or Release of Hazardous Substances which shall have
occurred prior to the Commencement Date of this Lease.

          (m) In the event Tenant shall fail to comply in full with this
Section, pursuant to Section 14 above, Landlord, at its option, may perform any
and all of Tenant's obligations as aforesaid, and all costs and expenses so
incurred by Landlord shall be deemed a claim against Tenant as Additional Rent
payable on demand.

--------------------------------------------------------------------------------

          (n) In no event shall Landlord be liable or responsible to Tenant or
anyone claiming through or under Tenant for the failure of any other tenant or
other person to comply with any Environmental Law and Tenant shall not be
excused from the performance of any obligation hereunder due to such failure.

          (o) The provisions of this Section 22 shall survive the expiration or
earlier termination of this Lease, regardless of the reason for such termination
and compliance with the provisions of this Section 22 may require Tenant to
expend funds or perform acts after the expiration or termination of this Lease.
Tenant agrees to expend such funds and/or perform such acts and shall not be
excused therefrom notwithstanding any expiration or termination of this Lease,
it being agreed and acknowledged that Landlord would not have entered into this
Lease but for the provisions of this Section 22.

          (p) Landlord represents and warrants that, as of the date of this
Lease, to the best of its knowledge and belief, there are no Hazardous Materials
on, in or under the Premises or the Project in violation of any applicable
Environmental Laws and Landlord has not received written notice from any
governmental agencies that the Project is in violation of any applicable
Environmental Laws. Tenant shall have no liability arising from the existence or
disposal of Hazardous Material brought into the Project by anyone other than
Tenant, its employees, agents, contractors, assignees, subtenants, licensees or
any other party claiming by, through or under Tenant. Landlord shall indemnify,
defend and hold harmless Tenant from and against any and all claims, judgments,
damages, penalties, fines, costs, liabilities or losses which arise solely as a
result of the existence or disposal of Hazardous Material brought into the
Project by Landlord, its employees, contractors or agents in violation of any
applicable laws. Notwithstanding the foregoing, both parties hereto recognize
and acknowledge that the other party or their respective agents may use and
store within the Building reasonable quantities of customary office and cleaning
supplies; provided such items are stored, used and disposed of in accordance
with applicable federal, state or local law. Landlord’s indemnity obligations
set forth in this Section 22(p) shall survive the expiration or earlier
termination of this Lease.

23. Medical Waste Disposal. If Tenant produces medical waste, Landlord may, at
its option, provide medical waste disposal services to Tenant. If Landlord
elects to provide such services, Landlord may require Tenant to use said
services. Landlord, at its option, may bill Tenant directly for such services,
which amounts shall then constitute additional rent hereunder, or Landlord may
include the cost of providing such services in Operating Expenses. Tenant waives
its right to the fullest extent allowed by law to assert any claim against
Landlord in connection with the negligent provision of medical waste disposal
services by Landlord. In the event Landlord is unable or chooses not to provide
such disposal services to Tenant, Tenant shall arrange for the disposal of its
medical waste and such disposal shall be done in compliance with all applicable
laws. Tenant hereby agrees to indemnify, defend and hold harmless Landlord
against any cost, loss, liability, action, suit or expense (including attorneys'
fees) arising out of or relating to the existence of or the disposal of medical
waste produced by Tenant at the Premises.

24. Tenant Improvements. Tenant acknowledges and agrees that Landlord shall not
be obligated to construct any tenant improvements on behalf of Tenant unless a
work letter agreement (the "Work Letter") is attached to this Lease as Schedule
1. If a space plan is attached to the Work Letter, the space plan shall not be
effective unless separately initialed by Landlord. Except as set forth in a Work
Letter, it is specifically understood and agreed that Landlord has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, the Project, or any part thereof, or to provide any
allowance for such purposes, and that no representations respecting the
condition of the Premises or the Project have been made by Landlord to Tenant.

See Addendum Paragraph 2

25. Subordination.

     25.1 Effect of Subordination. This Lease, and any Option (as defined in
Section 26 below) granted hereby shall be subordinate to any ground lease,
mortgage, deed of trust, or any other hypothecation or security now or hereafter
placed upon the Project and to any and all advances made on the security thereof
and to all renewals, modifications, consolidations, replacements and extensions
thereof. Notwithstanding such subordination, Tenant's right to quiet possession
of the Premises shall not be disturbed if Tenant is not in default and so long
as Tenant shall pay the rent and observe and perform all of the provisions of
this Lease, unless this Lease is otherwise terminated pursuant to its terms. In
the event of a foreclosure of any such mortgage or the termination of this
Lease, Tenant will, upon request of any person or party succeeding to the
interest of Landlord as a result of such foreclosure or termination,
automatically become the Tenant of such successor in interest without change in
the terms or other provisions of this Lease. Upon request by Landlord's
mortgagee or such successor in interest, Tenant shall execute and deliver, on
terms and conditions reasonably acceptable to the parties, an instrument or
instruments confirming the attornment herein provided for. If any mortgagee,
trustee or ground lessor shall elect to have this Lease and any Options granted
hereby prior to the lien of its mortgage, deed of trust or ground lease, and
shall give written notice thereof to Tenant, this Lease and such Options shall
be deemed prior to such mortgage, deed of trust or ground lease, whether this
Lease or such Options are dated prior or subsequent to the date of said
mortgage, deed of trust or ground lease or the date of recording thereof. In the
event that the Project shall become subject to any lien of any mortgage, deed of
trust or any other hypothecation or security after the Commencement Date,
Landlord shall use commercially reasonable efforts to obtain a non-disturbance
agreement from any future lender of the Project on such lender’s standard form
for the benefit of Tenant.

--------------------------------------------------------------------------------

     25.2 Execution of Documents. Tenant agrees to execute and acknowledge any
documents required to effectuate an attornment, a subordination, or to make this
Lease or any Option granted herein prior to the lien of any mortgage, deed of
trust or ground lease, as the case may be. Tenant's failure to execute such
documents within ten (10) business days after written demand shall constitute a
material default by Tenant hereunder or, at Landlord's option, Landlord shall
have the right to execute such documents on behalf of Tenant as Tenant's
attorney-in-fact. Tenant does hereby make, constitute and irrevocably appoint
Landlord as Tenant's attorney-in-fact and in Tenant's name, place and stead, to
execute such documents in accordance with this Section 25.2, said appointment to
be a power during the Term of this Lease coupled with an interest and
irrevocable.

     25.3 Obligations of Mortgagee. Anything herein contained to the contrary
notwithstanding, under no circumstances shall any mortgagee or purchaser upon
foreclosure, or any assignee or lessee of such mortgagee or purchaser, as the
case may be, whether or not it shall have succeeded to the interests of the
Landlord under this Lease, be:

          (a) Liable for any act, omission or default of any prior landlord or
for the return of any security deposit or part thereof not actually received by
such lessor, mortgagee, purchaser, assignee, or lessee, as the case may be; or

          (b) subject to any offsets, claims or defenses that the Tenant might
have against any prior landlord; or

          (c) bound by any Base Rent or other payment required to be made by
Tenant hereunder that Tenant might have paid to any prior landlord for more than
one month in advance or for more than three months in advance where such rent
payments are payable at intervals of more than one month; or

          (d) bound by any modification, amendment or abridgment of the Lease,
or any cancellation or surrender of the same (except any such cancellation made
by Landlord as a result of a default by Tenant), made without its prior written
approval.

26. Options.

     26.1 Definition. As used in this Lease, the word "Option" has the following
meaning: (1) the right or option to extend the Term of this Lease or to renew
this Lease, and (2) the option or right of first refusal to lease the Premises
or the right of first offer to lease the Premises or the right of first refusal
to lease other space within the Project or the right of first offer to lease
other space within the Project. Any Option granted to Tenant by Landlord must be
evidenced by a written option agreement attached to this Lease as a rider or
addendum or said option shall be of no force or effect.

     26.2 Options Personal. Each Option granted to Tenant in this Lease, if any,
is personal to the original Tenant and may be exercised only by the original
Tenant while occupying the entire Premises and may not be exercised or be
assigned, voluntarily or involuntarily, by or to any person or entity other than
Tenant, including, without limitation, any permitted transferee as defined in
Section 12. The Options, if any, herein granted to Tenant are not assignable
separate and apart from this Lease, nor may any Option be separated from this
Lease in any manner, either by reservation or otherwise. If at any time an
Option is exercisable by Tenant, the Lease has been assigned, or a sublease
exists as to any portion of the Premises, the Option shall be deemed null and
void and neither Tenant nor any assignee or subtenant shall have the right to
exercise the Option. For purposes of this Section 26.2 only, a Permitted
Transferee shall be deemed to be the "original Tenant".

     26.3 Multiple Options. In the event that Tenant has multiple Options to
extend or renew this Lease a later Option cannot be exercised unless the prior
Option to extend or renew this Lease has been so exercised.

     26.4 Effect of Default on Options. Tenant shall have no right to exercise
an Option (i) during the time commencing from the date Landlord gives to Tenant
a notice of default pursuant to Section 13.1 and continuing until the
noncompliance alleged in said notice of default is cured, or (ii) if Tenant is
in default of any of the terms, covenants or conditions of this Lease. The
period of time within which an Option may be exercised shall not be extended or
enlarged by reason of Tenant's inability to exercise an Option because of the
provisions of this Section 26.4.

     26.5 Limitations on Options. Notwithstanding anything to the contrary
contained in any rider or addendum to this Lease, any options, rights of first
refusal or rights of first offer granted hereunder shall be subject and
secondary to Landlord's right to first offer and lease any such space to any
tenant who is then occupying or leasing such space at the time the space becomes
available for leasing and shall be subject and subordinated to any other
options, rights of first refusal or rights of first offer previously given to
any other person or entity.

See Addendum Paragraph 3

--------------------------------------------------------------------------------

27. Landlord Reservations. Landlord shall have the right: (a) to change the name
and address of the Project or Building upon not less than ninety (90) days prior
written notice; (b) to, at Tenant's expense, provide and install Building
standard graphics on or near the door of the Premises and such portions of the
Common Areas as Landlord shall determine, in Landlord's sole discretion; (c) to
permit any tenant the exclusive right to conduct any business as long as such
exclusive right does not conflict with any rights expressly given herein; and
(d) to place signs, notices or displays upon the roof, interior, exterior or
Common Areas of the Project. Tenant shall not use a representation (photographic
or otherwise) of the Building or the Project or their name(s) in connection with
Tenant's business or suffer or permit anyone, except in an emergency, to go upon
the roof of the Building. Landlord reserves the right to use the exterior walls
of the Premises, and the area beneath, adjacent to and above the Premises
together with the right to install, use, maintain and replace equipment,
machinery, pipes, conduits and wiring through the Premises, which serve other
parts of the Project provided that Landlord's use does not unreasonably
interfere with Tenant's use of the Premises.

28. Changes to Project. Landlord shall have the right, in Landlord's sole
discretion, from time to time, to make changes to the size, shape, location,
number and extent of the improvements comprising the Project (hereinafter
referred to as "Changes") including, but not limited to, the Project interior
and exterior, the Common Areas, elevators, escalators, restrooms, HVAC,
electrical systems, communication systems, fire protection and detection
systems, plumbing systems, security systems, parking control systems, driveways,
entrances, parking spaces, parking areas and landscaped areas so long as such
Changes do not have a permanent material adverse effect on Tenant’s access to or
use of the Premises. In connection with the Changes, Landlord may, among other
things, erect scaffolding or other necessary structures at the Project, limit or
eliminate access to portions of the Project, including portions of the Common
Areas, or perform work in the Building, which work may create noise, dust or
leave debris in the Building. Tenant hereby agrees that such Changes and
Landlord's actions in connection with such Changes shall in no way constitute a
constructive eviction of Tenant or entitle Tenant to any abatement of rent.
Landlord shall have no responsibility or for any reason be liable to Tenant for
any direct or indirect injury to or interference with Tenant's business arising
from the Changes, nor shall Tenant be entitled to any compensation or damages
from Landlord for any inconvenience or annoyance occasioned by such Changes or
Landlord's actions in connection with such Changes provided that Landlord agrees
to use reasonable efforts to minimize unreasonable interference with Tenant's
use and occupancy of the Premises during Landlord's actions in connection with
such Changes.

29. [Intentionally omitted]

30. Holding Over. If Tenant remains in possession of the Premises or any part
thereof after the expiration or earlier termination of the term hereof with
Landlord's consent, such occupancy shall be a tenancy from month to month upon
all the terms and conditions of this Lease pertaining to the obligations of
Tenant, except that the Base Rent payable shall be one hundred fifty percent
(150%) of the Base Rent payable immediately preceding the termination date of
this Lease, and all Options, if any, shall be deemed terminated and be of no
further effect. If Tenant remains in possession of the Premises or any part
thereof after the expiration of the Term hereof without Landlord's consent,
Tenant shall, at Landlord's option, be treated as a tenant at sufferance or a
trespasser. Nothing contained herein shall be construed to constitute Landlord's
consent to Tenant holding over at the expiration or earlier termination of the
Lease Term. If Tenant remains in possession of the Premises for a period in
excess of sixty (60) days following the expiration or earlier termination of the
Lease, Tenant hereby agrees to indemnify, hold harmless and defend Landlord from
any cost, loss, claim or liability (including attorneys' fees) Landlord may
incur as a result of Tenant's failure to surrender possession of the Premises to
Landlord upon the termination of this Lease.

31. Landlord's Access.

     31.1 Access. Landlord and Landlord's agents and employees shall have the
right to enter the Premises at reasonable times upon reasonable notice (except
in the event of an emergency in which case no such notice shall be required) for
the purpose of inspecting the Premises, performing any services required of
Landlord, showing the Premises to prospective purchasers, lenders, or tenants,
undertaking safety measures and making alterations, repairs, improvements or
additions to the Premises or to the Project. In the event of an emergency,
Landlord may gain access to the Premises by any reasonable means, and, unless
caused solely by the gross negligence or willful misconduct of Landlord or
Landlord's agents and employees, Landlord shall not be liable to Tenant for
damage to the Premises or to Tenant's property resulting from such access.
Landlord may at any time place on or about the Building for sale or for lease
signs and Landlord may at any time during the last one hundred twenty (120) days
of the Term hereof place on or about the Premises for lease signs.

     31.2 Keys. Landlord shall have the right to retain keys to the Premises and
to unlock all doors at the Premises, and in the case of emergency to enter the
Premises by any reasonably appropriate means, and any such entry shall not be
deemed a forcible or unlawful entry or detainer of the Premises or an eviction.
Tenant waives any claims for damages or injuries or interference with Tenant's
property or business in connection therewith. Tenant shall provide Landlord with
one key for each lock in the Premises.

32. Security Measures. Tenant hereby acknowledges that Landlord shall have no
obligation whatsoever to provide guard service or other security measures for
the benefit of the Premises or the Project, and Landlord shall have no liability
to Tenant due to its failure to provide such services. Tenant assumes all
responsibility for the protection of Tenant, its agents, employees, contractors
and invitees and the property of Tenant and of Tenant's agents, employees,
contractors and invitees from acts of third parties. Nothing herein contained
shall prevent Landlord, at Landlord's sole option, from implementing security
measures for the Project or any part thereof, in which event Tenant shall
participate in such security measures and the cost thereof shall be included
within the definition of Operating Expenses. Landlord shall have the right, but
not the obligation, to require all persons entering or leaving the Project to
identify themselves to a security guard and to reasonably establish that such
person should be permitted access to the Project.

 

--------------------------------------------------------------------------------

33. Easements. Landlord reserves to itself the right, from time to time, to
grant such easements, rights and dedications that Landlord deems necessary or
desirable, and to cause the recordation of parcel maps and restrictions, so long
as such easements, rights, dedications, maps and restrictions do not
unreasonably interfere with the use of the Premises by Tenant. Tenant shall sign
any of the aforementioned documents within ten (10) days after Landlord's
request and Tenant's failure to do so shall constitute a material default by
Tenant. The obstruction of Tenant's view, air, or light by any structure erected
in the vicinity of the Project, whether by Landlord or third parties, shall in
no way affect this Lease or impose any liability upon Landlord.

34. Transportation Management. Tenant shall fully comply with all present or
future programs implemented or required by any governmental or
quasi-governmental entity or Landlord to manage parking, transportation, air
pollution, or traffic in and around the Project or the metropolitan area in
which the Project is located.

35. Severability. The invalidity of any provision of this Lease as determined by
a court of competent jurisdiction shall in no way affect the validity of any
other provision hereof.

36. Time of Essence. Time is of the essence with respect to each of the
obligations to be performed by Tenant under this Lease.

37. Definition of Additional Rent. All monetary obligations of Tenant to
Landlord under the terms of this Lease, including, but not limited to, Base
Rent, Tenant's Share of Operating Expenses, parking charges and charges for
after hours HVAC shall be deemed to be rent.

38. Incorporation of Prior Agreements. This Lease and the attachments listed in
Section 1.16 contain all agreements of the parties with respect to the lease of
the Premises and any other matter mentioned herein. No prior or contemporaneous
agreement or understanding pertaining to any such matter shall be effective.
Except as otherwise stated in this Lease, Tenant hereby acknowledges that no
real estate broker nor Landlord or any employee or agents of any of said persons
has made any oral or written warranties or representations to Tenant concerning
the condition or use by Tenant of the Premises or the Project or concerning any
other matter addressed by this Lease.

39. Amendments. This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification.

40. Notices. Any notice required or permitted to be given hereunder shall be in
writing and may be given by certified mail, return receipt requested, personal
delivery, Federal Express or other delivery service. If notice is given by
certified mail, return receipt requested, notice shall be deemed given three (3)
days after the notice is deposited with the U.S. Mail, postage prepaid,
addressed to Tenant or to Landlord at the address set forth in Section 1.17. If
notice is given by personal delivery, Federal Express or other delivery service,
notice shall be deemed given on the date the notice is actually received by
Landlord or Tenant. Either party may by notice to the other specify a different
address for notice purposes. Notwithstanding the address set forth in Section
1.17 for Tenant, upon Tenant's taking possession of the Premises, the Premises
shall constitute Tenant's address for notice purposes. A copy of all notices
required or permitted to be given to Landlord hereunder shall be concurrently
transmitted to such party or parties at such addresses as Landlord may from time
to time designate by notice to Tenant. Landlord agrees to also transmit a copy
of any notices of default given to Tenant to Tenant's attorney at the address
set forth in Section 1.17 hereinabove or such other address that Tenant may from
time to time designate by written notice to Landlord.

41. Waivers. No waiver by Landlord of any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Tenant of
the same or any other provision. Landlord's consent to, or approval of, any act
shall not be deemed to render unnecessary the obtaining of Landlord's consent to
or approval of any subsequent act by Tenant. The acceptance of rent hereunder by
Landlord shall not be a waiver of any preceding breach by Tenant of any
provision hereof, other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord's knowledge of such preceding breach at the
time of acceptance of such rent.

No acceptance by Landlord of partial payment of any sum due from Tenant shall be
deemed a waiver by Landlord of its right to receive the full amount due, nor
shall any endorsement or statement on any check or accompanying letter from
Tenant be deemed an accord and satisfaction. Tenant hereby waives for Tenant and
all those claiming under Tenant all rights now or hereafter existing to redeem
by order or judgment of any court or by legal process or writ, Tenant's right of
occupancy of the Premises after any termination of this Lease.

--------------------------------------------------------------------------------

42. Covenants. This Lease shall be construed as though the covenants contained
herein are independent and not dependent and Tenant hereby waives the benefit of
any statute to the contrary.

43. Binding Effect; Choice of Law. Subject to any provision hereof restricting
assignment or subletting by Tenant, this Lease shall bind the parties, their
heirs, personal representatives, successors and assigns. This Lease shall be
governed by the laws of the state in which the Project is located and any
litigation concerning this Lease between the parties hereto shall be initiated
in the county in which the Project is located.

44. Attorneys' Fees. If Landlord or Tenant brings an action to enforce the terms
hereof or declare rights hereunder, the prevailing party in any such action, or
appeal thereon, shall be entitled to its reasonable attorneys' fees and court
costs to be paid by the losing party as fixed by the court in the same or
separate suit, and whether or not such action is pursued to decision or
judgment. The attorneys' fee award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys' fees
and court costs reasonably incurred in good faith. Landlord shall be entitled to
reasonable attorneys' fees and all other costs and expenses incurred in the
preparation and service of notices of default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such default.

45. Auctions. Tenant shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises or the Common Areas.
The holding of any auction on the Premises or Common Areas in violation of this
Section 45 shall constitute a material default hereunder.

46. Signs. Tenant shall not place any sign upon the Premises (including on the
inside or the outside of the doors or windows of the Premises) or the Project
without Landlord's prior written consent, which may be given or withheld in
Landlord's sole discretion. Landlord shall have the right to place any sign it
deems appropriate on any portion of the Project except the interior of the
Premises.

See Addendum Paragraph 4

47. Merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, or a termination by Landlord, shall not result in
the merger of Landlord's and Tenant's estates, and shall, at the option of
Landlord, terminate all or any existing subtenancies or may, at the option of
Landlord, operate as an assignment to Landlord of any or all of such
subtenancies.

48. Quiet Possession. Provided Tenant is not in default hereunder, Tenant shall
have quiet possession of the Premises for the entire term hereof subject to all
of the provisions of this Lease.

49. Authority. If Tenant is a corporation, trust, or general or limited
partnership, Tenant, and each individual executing this Lease on behalf of such
entity, represents and warrants that such individual is duly authorized to
execute and deliver this Lease on behalf of said entity, that said entity is
duly authorized to enter into this Lease, and that this Lease is enforceable
against said entity in accordance with its terms. If Tenant is a corporation,
trust or partnership, Tenant shall deliver to Landlord upon demand evidence of
such authority satisfactory to Landlord. Landlord hereby warrants and represents
that (i) it is the owner of the Project, (ii) it has taken all action necessary
to authorize the execution and performance of this Lease, and (iii) the
person(s) executing this Lease on behalf of the Landlord are all of the persons
required to execute this Lease in order to bind the Landlord.

50. Conflict. Except as otherwise provided herein to the contrary, any conflict
between the printed provisions, Exhibits, Addenda or Riders of this Lease and
the typewritten or handwritten provisions, if any, shall be controlled by the
typewritten or handwritten provisions.

51. Multiple Parties. If more than one person or entity is named as Tenant
herein, the obligations of Tenant shall be the joint and several responsibility
of all persons or entities named herein as Tenant. Service of a notice in
accordance with Section 40 on one Tenant shall be deemed service of notice on
all Tenants.

52. Interpretation. This Lease shall be interpreted as if it was prepared by
both parties and ambiguities shall not be resolved in favor of Tenant because
all or a portion of this Lease was prepared by Landlord. The captions contained
in this Lease are for convenience only and shall not be deemed to limit or alter
the meaning of this Lease. As used in this Lease the words tenant and landlord
include the plural as well as the singular. Words used in the neuter gender
include the masculine and feminine gender.

53. Prohibition Against Recording. Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant. Landlord shall have the
right to record a memorandum of this Lease, and Tenant shall execute,
acknowledge and deliver to Landlord for recording any memorandum prepared by
Landlord.

--------------------------------------------------------------------------------

54. Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint -venture or any association between
Landlord and Tenant.

55. Rules and Regulations. Tenant agrees to abide by and conform to the Rules
and to cause its employees, suppliers, customers and invitees to so abide and
conform. Landlord shall have the right, from time to time, to modify, amend and
enforce the Rules provided Tenant shall not be bound by any changes in the Rules
until after it has received written notice of such changes. Landlord shall not
be responsible to Tenant for the failure of other persons including, but not
limited to, other tenants, their agents, employees and invitees to comply with
the Rules. Landlord shall use commercially reasonable efforts to enforce such
Rules in a non-discriminatory manner.

56. Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in its sole discretion shall determine, and
Tenant is not relying on any representation that any specific tenant or number
of tenants will occupy the Project.

57. Security Interest. In consideration of the covenants and agreements
contained herein, and as a material consideration to Landlord for entering into
this Lease, Tenant hereby unconditionally grants to Landlord a continuing
security interest in and to all money and property of any kind or description,
including, without limitation, any personal property left by Tenant at the
Premises, the security deposit, if any, and any advance rent payment or other
deposit, now in or hereafter delivered to or coming into the possession, custody
or control of Landlord, by or for the account of Tenant, in any manner and for
any purpose, together with any increase in profits or proceeds from such
property. The security interest granted to Landlord hereunder secures payment
and performance of all obligations of Tenant under this Lease now or hereafter
arising or existing, whether direct or indirect, absolute or contingent, or due
or to become due. In the event of a default under this Lease which is not cured
within the applicable grace period, if any, Landlord is and shall be entitled to
all the rights, powers and remedies granted a secured party under the State of
New Jersey Commercial Code and otherwise available at law or in equity,
including, but not limited to, the right to retain as damages the personal
property, security deposit and other funds held by Landlord, without additional
notice or demand regarding this security interest. Tenant agrees that it will
execute such other documents or instruments as may be reasonably necessary to
carry out and effectuate the purpose and terms of this Section, or as otherwise
reasonably requested by Landlord, including without limitation, execution of a
UCC-1 financing statement. Landlord's rights under this Section are in addition
to Landlord's rights under Sections 5 and 13. Notwithstanding anything to the
contrary contained in Section 57 of this Lease, the security interest granted by
Tenant to Landlord shall be automatically subordinated to the security interest,
if any, granted to Tenant's lenders in the ordinary course of Tenant's business.
At Tenant's request, Landlord shall execute a lien waiver, the form of which
shall be reasonably satisfactory to Landlord, waiving Landlord's security
interest in the collateral described in any such lien waiver (which collateral
shall exclude tenant improvements and any fixtures installed in the Premises).

58. Security for Performance of Tenant's Obligations. Notwithstanding any
security deposit held by Landlord pursuant to Section 5 and any security
interest held by Landlord pursuant to Section 57, Tenant hereby agrees that in
the event of a default by Tenant, Landlord shall be entitled to seek and obtain
a writ of attachment and/or a temporary protective order and Tenant hereby
waives any rights or defenses to contest such a writ of attachment and/or
temporary protective order on the basis of the State of New Jersey Code of Civil
Procedure or any other related statute or rule.

59. Financial Statements. From time to time, at Landlord's request, Tenant shall
cause the following financial information to be delivered to Landlord, at
Tenant's sole cost and expense, upon not less than ten (10) days' advance
written notice from Landlord: (a) a current financial statement for Tenant and
Tenant's financial statements for the previous two accounting years, (b) a
current financial statement for any guarantor(s) of this Lease and the
guarantor's financial statements for the previous two accounting years and (c)
such other financial information pertaining to Tenant or any guarantor as
Landlord or any lender or purchaser of Landlord may reasonably request. All
financial statements shall be prepared in accordance with generally accepted
accounting principals consistently applied and, if such is the normal practice
of Tenant, shall be audited by an independent certified public accountant.

60. Rule Against Perpetuities. Notwithstanding anything to the contrary
contained in this Lease, if the Term of the Lease has not commenced within
twenty-one (21) years after the date of this Lease, this Lease shall
automatically terminate on the twenty-first (21st) anniversary of such date. The
sole purpose of this provision is to avoid any interpretation of this Lease as a
violation of the Rule Against Perpetuities, or any other rule of law or equity
concerning restraints on alienation.

61. Attachments. The items listed in Section 1.16 are a part of this Lease and
are incorporated herein by this reference.

62. OFAC Certification.

     62.1. Tenant certifies that: (i) it is not acting, directly or indirectly,
for or on behalf of any person, group, entity, or nation named by any Executive
Order or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, nation, or transaction pursuant to any law, order, rule, or regulation
that is enforced or administered by the Office of Foreign Assets Control; and
(ii) it is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity, or nation.  

--------------------------------------------------------------------------------

     62.2. Tenant hereby agrees to defend, indemnify, and hold harmless Landlord
from and against any and all claims, damages, losses, risks, liabilities, and
expenses (including attorney’s fees and costs) arising from or related to any
breach of the foregoing certification.

63. WAIVER OF JURY TRIAL. LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR
CROSS-COMPLAINT IN ANY ACTION, PROCEEDING AND/OR HEARING BROUGHT BY EITHER
LANDLORD AGAINST TENANT OR TENANT AGAINST LANDLORD ON ANY MATTER WHATSOEVER
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF
INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION, EMERGENCY OR OTHERWISE, NOW OR HEREAFTER IN EFFECT.

[SIGNATURES APPEAR ON NEXT PAGE]

--------------------------------------------------------------------------------

LANDLORD AND TENANT ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ AND REVIEWED THIS
LEASE AND EACH TERM AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS
LEASE, SHOW THEIR INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY
AGREE THAT, AT THE TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE
COMMERCIALLY REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND
TENANT WITH RESPECT TO THE PREMISES. TENANT ACKNOWLEDGES THAT IT HAS BEEN GIVEN
THE OPPORTUNITY TO HAVE THIS LEASE REVIEWED BY ITS LEGAL COUNSEL PRIOR TO ITS
EXECUTION. PREPARATION OF THIS LEASE BY LANDLORD OR LANDLORD'S AGENT AND
SUBMISSION OF SAME TO TENANT SHALL NOT BE DEEMED AN OFFER BY LANDLORD TO LEASE
THE PREMISES TO TENANT OR THE GRANT OF AN OPTION TO TENANT TO LEASE THE
PREMISES. THIS LEASE SHALL BECOME BINDING UPON LANDLORD AND TENANT ONLY WHEN
FULLY EXECUTED BY BOTH PARTIES AND WHEN LANDLORD HAS DELIVERED A FULLY EXECUTED
ORIGINAL OF THIS LEASE TO TENANT.

LANDLORD:  TENANT:    THE REALTY ASSOCIATES FUND VI, L.P.,  EMISPHERE
TECHNOLOGIES, INC.,  a Delaware limited partnership  a Delaware corporation 


By:  Realty Associates Fund VI LLC,      a Massachusetts limited liability
company,  By: /s/Michael V. Novinski, by Paul Lubetkin    general partner 
             Its: President and Chief Executive Officer      By:  Realty
Associates Advisors LLC, a Delaware        limited liability company, manager   
      By:  Realty Associates Advisors Trust, a          Massachusetts business
trust, sole member              By: /s/Heather Hohenthal         
                          Officer   


--------------------------------------------------------------------------------

ADDENDUM

     THIS ADDENDUM (the "Addendum") is attached to the Lease dated as of October
25, 2007, by and between THE REALTY ASSOCIATES FUND VI, L.P., a Delaware limited
partnership ("Landlord") and EMISPHERE TECHNOLOGIES, INC., a Delaware
corporation ("Tenant") and incorporated herein by reference thereto. To the
extent that there are any conflicts between the provisions of the Lease and the
provisions of this Addendum, the provisions of this Addendum shall supersede the
conflicting provisions of the Lease.

1. Security Deposit. Section 6 of the Lease is hereby amended by adding the
following at the end of Section 6:

     a. The Security Deposit shall be in the form of an irrevocable,
unconditional letter of credit (the "Security Deposit L/C") in the amount set
forth in Section 1.10, as security for Tenant’s full and faithful performance of
Tenant’s obligations hereunder. The Security Deposit L/C shall be delivered to
Landlord at Tenant's sole cost and expense. The Security Deposit L/C shall be
issued by and drawn on a bank reasonably acceptable to Landlord, and shall name
Landlord as Beneficiary. The Security Deposit L/C shall be substantially in the
form attached hereto as Exhibit D. If the maturity date of the Security Deposit
L/C is prior to the end of the Term of the Lease, Tenant shall renew the
Security Deposit L/C as often as is necessary with the same bank or financial
institution (or a similar bank or financial institution reasonably acceptable to
Landlord) and upon the same terms and conditions, not less than thirty (30) days
prior to the purported expiration date of the Security Deposit L/C. In the event
that Tenant fails to timely renew the Security Deposit L/C as aforesaid,
Landlord shall be entitled to draw against the entire amount of the Security
Deposit L/C. The Security Deposit L/C shall be assignable by Landlord and upon
such assignment to any party assuming in writing the lessor interest in this
Lease, Landlord shall be relieved from all liability to Tenant therefor.

     b. Upon the occurrence of any default by Tenant in the payment of Base Rent
or upon the occurrence of the events described in Section 13.1 of the Lease or
in the event that Landlord terminates this Lease in accordance with the terms
hereof following a default by Tenant, Landlord shall have the right to draw the
entire amount of the Security Deposit L/C. Landlord agrees to copy Tenant on any
notice to the issuing bank requesting a draw against the Security Deposit L/C.
In the event that Tenant defaults in making any money payment required to be
made by Tenant under the terms of this Lease other than the payment of Base
Rent, then Landlord shall be entitled to draw upon so much of the Security
Deposit L/C as equals the defaulted payment(s), plus any interest or other
charges due thereon in accordance with this Lease, plus any additional sums to
which Landlord is reasonably entitled under the terms and conditions of this
Lease in connection with a default by Tenant pursuant to Section 13.1. If
Landlord elects to make a partial draw upon the Security Deposit L/C, Tenant
shall promptly restore the Security Deposit L/C to its original amount within
ten (10) days after written demand therefor. Landlord's election to make a
partial draw upon the Security Deposit L/C shall in no event prejudice or waive
Landlord's right to terminate this Lease if permitted under applicable
provisions of this Lease, nor shall such election prejudice or waive any other
remedy of Landlord reserved under the terms of this Lease, including the right
to draw the entire amount of the Security Deposit L/C, if applicable. The
Security Deposit L/C shall be available for payment against the presentation of
a sight draft by the Landlord together with a certificate from Landlord that
Tenant is in default of its obligations hereunder beyond expiration of any
applicable notice and cure periods and that Landlord is entitled, by the terms
of this Lease, to draw upon the Security Deposit L/C. The proceeds of the
Security Deposit L/C, if drawn by Landlord pursuant to the terms hereof, shall
be held by Landlord in accordance with the provisions of Section 6 of the Lease
and applied to reduce any amount owed by Tenant to Landlord. No interest shall
be payable for any Security Deposit L/C proceeds held on account.

     c. In the event that (1) Landlord draws the full amount of the Security
Deposit L/C as a result of a default by Tenant, (2) this Lease is not terminated
by Landlord as a result of such default, (3) such default is fully cured by
Tenant, and (4) there is no outstanding uncured default by Tenant, then the
balance of the sums drawn (after the payment of any sums related to the curing
of any defaults) shall be applied first to obtain a replacement letter of credit
as security for Tenant's performance hereunder, and the remaining balance, if
any, will be refunded to Tenant. Upon the termination of this Lease and the
payment in full to Landlord of all damages, costs and expenses to which Landlord
is entitled, the balance of any funds drawn from the Security Deposit L/C after
satisfying such obligations in full shall be refunded to Tenant.

     d. To the extent that the Security Deposit L/C is either lost or the
issuing bank will not honor the Security Deposit L/C, Tenant guarantees the
proceeds of the Security Deposit L/C and will immediately remit to Landlord the
amount of the Security Deposit in cash to be held in accordance with this
Section 6 of the Lease.

2. Tenant Improvements.

     a. Tenant hereby agrees to accept the Premises in its “as-is” condition
existing on the date hereof subject to Landord’s completion of the Improvements
(defined hereinafter).

--------------------------------------------------------------------------------

     b. Landlord shall construct improvements (“Improvements”) for the Premises
in accordance with the Work Letter Agreement attached hereto as Schedule 1 and
the scope of work set forth on Schedule 1-A attached hereto. In connection
thereto, Landlord hereby grants to Tenant an “Improvement Allowance” of up to
Four and 00/100 Dollars ($4.00) per rentable square foot of space in the
Premises (i.e., 15,281 rentable square feet multiplied by $4.00 = $61,124.00)
(the “Improvement Allowance”), which Improvement Allowance shall be used only
for the items specified in the Cost Breakdown, as that term is defined in the
Work Letter Agreement.

     c. Landlord shall use commercially reasonable efforts to complete the
Improvements on or before the Commencement Date. In the event that Landlord has
not completed the Improvements prior to the Commencement Date, then Landlord
shall complete the Improvements within a reasonable period of time following the
Commencement Date, subject to long-lead items, Force Majeure Events and delays
caused by Tenant. Tenant hereby acknowledges that the Improvements may be
constructed in accordance with this Paragraph and the Work Letter Agreement
while Tenant is in occupancy of the Premises, and Landlord's actions in
connection with such Improvements shall in no way constitute a constructive
eviction of Tenant or entitle Tenant to any abatement of rent. Landlord shall
have no responsibility or for any reason be liable to Tenant for any direct or
indirect injury to or interference with Tenant's business arising from the
construction of the Improvements, nor shall Tenant be entitled to any
compensation or damages from Landlord for any inconvenience or annoyance
occasioned by such construction or Landlord's actions in connection with such
construction. Notwithstanding the foregoing, Landlord shall use commercially
reasonable efforts to minimize unreasonable interference with Tenant’s use and
occupancy of the Premises during any such construction.

3. Options to Renew.

     a. Subject to the provisions of Section 26 of the Lease, and provided that
Tenant has not been in default beyond any applicable cure period more than twice
during the twelve (12) month period immediately preceding (i) the date on which
Tenant exercises the applicable Option, or (ii) the commencement of the
applicable Option term, Tenant shall have two (2) five (5) year Options to renew
this Lease. Tenant shall provide to Landlord on a date which is prior to the
date that the applicable Option period would commence (if exercised) by at least
two hundred seventy (270) days and not more than three hundred sixty-five (365)
days, a written notice of the exercise of the applicable Option to extend the
Lease for the applicable additional Option term, time being of the essence. Such
notice shall be given in accordance with Section 40 of the Lease. If
notification of the exercise of the Option is not so given and received, all
Options granted hereunder shall automatically expire. Base Rent applicable to
the Premises for such Option Term (the “Option Rent”) shall be equal to the
greater of (i) the then current escalated Base Rent in effect for the Premises
as of the expiration of the Term of the Lease (as extended) (and such Base Rent
shall escalate annually at the same rate as Base Rent during the initial term),
and (ii) the Fair Market Rental (as hereinafter defined). All other terms and
conditions of the Lease shall remain the same, except that after the exercise of
the first renewal Option, Tenant shall have only one (1) Option to renew this
Lease, and after the exercise of the second Option, Tenant shall have no further
Options to renew the Lease. In addition, Tenant shall not be entitled to the
Base Rent Abatement referenced in Section 1.8 of the Lease or the Improvements
or the Improvement Allowance referenced in Paragraph 2 above.

     b. If the Tenant exercises either Option, the Landlord shall determine the
Option Rent by using its good faith judgment. Landlord shall provide Tenant with
written notice of such amount within fifteen (15) days after Tenant exercises
its Option. Tenant shall have fifteen (15) days ("Tenant's Review Period") after
receipt of Landlord's notice of the new base rent within which to accept such
rental. In the event Tenant fails to accept in writing such rental proposal by
Landlord, then such proposal shall be deemed rejected and Landlord and Tenant
shall attempt to agree upon such Option Rent, using their best good faith
efforts. If Landlord and Tenant fail to reach agreement within fifteen (15) days
following Tenant's Review Period ("Outside Agreement Date") then the parties
shall each within ten (10) days following the Outside Agreement Date appoint a
real estate broker who shall be licensed in the State of New Jersey and who
specializes in the field of commercial office space leasing in the Morris
County, New Jersey market, has at least ten (10) years of experience and is
recognized within the field as being reputable and ethical. If one party does
not timely appoint a broker, then the broker appointed by the other party shall
promptly appoint a broker for such party. Such two individuals shall each
determine within ten (10) days after their appointment such base rent. If such
individuals do not agree on Fair Market Rental, then the two individuals shall,
within five (5) days, render separate written reports of their determinations
and together appoint a third similarly qualified individual having the
qualifications described above. If the two brokers are unable to agree upon a
third broker, the third broker shall be appointed by the President of the Morris
County Board of Realtors. In the event the Morris County Board of Realtors is no
longer in existence, the third broker shall be appointed by the President of its
successor organization. If no successor organization is in existence, the third
broker shall be appointed by the Assignment Judge of the Superior Court of
Morris County, New Jersey. The third individual shall within ten (10) days after
his or her appointment make a determination of such Fair Market Rental. The
third individual shall determine which of the determinations of the first two
individuals is closest to his own and the determination that is closest shall be
final and binding upon the parties, and such determination may be enforced in
any court of competent jurisdiction. Landlord and Tenant shall each bear the
cost of its broker and shall share equally the cost of the third broker. Upon
determination of the base rent payable pursuant to this Section, the parties
shall promptly execute an amendment to this Lease stating the rent so
determined.

--------------------------------------------------------------------------------

     c. The term "Fair Market Rental" shall mean the annual amount per rentable
square foot that a willing, comparable renewal tenant would pay and a willing,
comparable landlord of a similar office building would accept at arm's length
for similar space, giving appropriate consideration to the following matters:
(i) annual rental rates per rentable square foot; (ii) the type of escalation
clauses (including, without limitation, operating expenses, real estate taxes,
and CPI) and the extent of liability under the escalation clauses (i.e., whether
determined on a "net lease" basis or by increases over a particular base year or
base dollar amount); (iii) rent abatement provisions reflecting free rent and/or
no rent during the lease term; (iv) length of lease term; (v) size and location
of premises being leased; and (vi) other generally applicable terms and
conditions of tenancy for similar space; provided, however, Tenant shall not be
entitled to any tenant improvement or refurbishment allowance; provided,
however, Landlord and the brokers shall consider the absence of such tenant
improvement or refurbishment allowance or other concessions paid for similar
space in determining the Fair Market Rent. The Fair Market Rental may also
designate periodic rental increases, a new Base Year and similar economic
adjustments. The Fair Market Rental shall be the Fair Market Rental in effect as
of the beginning of the applicable Option period, even though the determination
may be made in advance of that date, and the parties may use recent trends in
rental rates in determining the proper Fair Market Rental as of the beginning of
the applicable Option period.

4. Signs. Notwithstanding anything to the contrary contained in Section 46 of
the Lease, Landlord, at Landlord’s expense, shall list Tenant’s name in the
Building directory. Tenant shall be permitted to install building standard
signage on (or adjacent to) the entrance door to the Premises at Tenant’s sole
expense. Such suite entry signage shall be subject to Landlord’s approval. Any
changes by Tenant in the Building standard suite entry signage to the Premises
or the directory signage following its initial installation shall be subject to
Landlord’s approval and shall be at Tenant's sole cost and expense.

--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN

--------------------------------------------------------------------------------

[emisphere_10q9x15x1.jpg]


--------------------------------------------------------------------------------

EXHIBIT A-1

LOCATION OF RESERVED PARKING

--------------------------------------------------------------------------------

[emisphere_10q9x17x1.jpg]


--------------------------------------------------------------------------------

EXHIBIT B

VERIFICATION LETTER

     EMISPHERE TECHNOLOGIES, INC., a Delaware corporation ("Tenant") hereby
certifies that it has entered into a lease with THE REALTY ASSOCIATES FUND VI,
L.P., a Delaware limited partnership ("Landlord") and verifies the following
information as of the _____ day of ___________________ 20__:

      Number of Rentable Square Feet in Premises:              Commencement
Date:          Lease Termination Date:        Tenant's Share:        Initial
Base Rent:         Billing Address for Tenant:            Attention:       
Telephone Number:        Federal Tax I.D. No.:   


     Tenant acknowledges and agrees that all tenant improvements Landlord is
obligated to make to the Premises, if any, have been completed and that Tenant
has accepted possession of the Premises and that as of the date hereof, there
exist no offsets or defenses to the obligations of Tenant under the Lease.
Tenant acknowledges that it has inspected the Premises and found them suitable
for Tenant's intended commercial purposes.

TENANT    EMISPHERE TECHNOLOGIES, INC.,    a Delaware corporation    By:     
Its:   


ACKNOWLEDGED AND AGREED TO:

LANDLORD

THE REALTY ASSOCIATES FUND VI, L.P.,
a Delaware limited partnership

By:      Realty Associates Fund VI LLC,   a Massachusetts limited liability
company,   general partner


  By:      Realty Associates Advisors LLC, a Delaware limited liability company,
manager       By:      Realty Associates Advisors Trust, a       Massachusetts
business trust, sole member         By:             Officer     By:      Realty
Associates Fund VI Texas Corporation,   a Texas corporation, general partner    
By:                   Officer     


--------------------------------------------------------------------------------

EXHIBIT C

RULES AND REGULATIONS

GENERAL RULES

     Tenant shall faithfully observe and comply with the following Rules and
Regulations.

1. Tenant shall not alter any locks or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises. Tenant shall assume any
and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Project except during the Project's normal hours of business as
defined in Section 11.3 of the Lease. Tenant, its employees and agents must be
sure that the doors to the Project are securely closed and locked when leaving
the Premises if it is after the normal hours of business of the Project. Tenant,
its employees, agents or any other persons entering or leaving the Project at
any time when it is so locked, or any time when it is considered to be after
normal business hours for the Project, may be required to sign the Project
register. Access to the Project may be refused unless the person seeking access
has proper identification or has a previously received authorization for access
to the Project. Landlord and its agents shall in no case be liable for damages
for any error with regard to the admission to or exclusion from the Project of
any person. In case of invasion, mob, riot, public excitement, or other
commotion, Landlord reserves the right to prevent access to the Project during
the continuance thereof by any means it deems appropriate for the safety and
protection of life and property.

4. No furniture, freight or equipment of any kind shall be brought into the
Project without Landlord's prior authorization. All moving activity into or out
of the Project shall be scheduled with Landlord and done only at such time and
in such manner as Landlord designates. Landlord shall have the right to
prescribe the weight, size and position of all safes and other heavy property
brought into the Project and also the times and manner of moving the same in and
out of the Project. Safes and other heavy objects shall, if considered necessary
by Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight, and Tenant shall be solely responsible for the cost of
installing all supports. Landlord will not be responsible for loss of or damage
to any such safe or property in any case. Any damage to any part of the Project,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.

5. The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Tenant shall not ask employees of Landlord to do anything outside
their regular duties without special authorization from Landlord.

6. Tenant shall not disturb, solicit, or canvass any occupant of the Project and
shall cooperate with Landlord and its agents to prevent the same. Tenant, its
employees and agents shall not loiter in or on the entrances, corridors,
sidewalks, lobbies, halls, stairways, elevators, or any Common Areas for the
purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises. Smoking shall not be permitted in the Common Areas.

7. The toilet rooms, urinals and wash bowls shall not be used for any purpose
other than that for which they were constructed, and no foreign substance of any
kind whatsoever shall be thrown therein. The expense of any breakage, stoppage
or damage resulting from the violation of this rule shall be borne by the tenant
who, or whose employees or agents, shall have caused it.

--------------------------------------------------------------------------------

8. Except for vending machines intended for the sole use of Tenant's employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.

9. Tenant shall not use or keep in or on the Premises or the Project any
kerosene, gasoline or other inflammable or combustible fluid or material. Tenant
shall not bring into or keep within the Premises or the Project any animals,
birds, bicycles or other vehicles.

10. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or to
otherwise interfere in any way with the use of the Project by other tenants.

11. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for loading or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters' Laboratory approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors of Tenant, provided that such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations; and provided further that such cooking does not result in
odors escaping from the Premises.

12. Landlord shall have the right to approve where and how telephone wires are
to be introduced to the Premises. No boring or cutting for wires shall be
allowed without the consent of Landlord. The location of telephone call boxes
and other office equipment affixed to the Premises shall be subject to the
approval of Landlord. Tenant shall not mark, drive nails or screws, or drill
into the partitions, woodwork or plaster contained in the Premises or in any way
deface the Premises or any part thereof without Landlord's prior written
consent. Tenant shall not install any radio or television antenna, satellite
dish, loudspeaker or other device on the roof or exterior walls of the Project.
Tenant shall not interfere with broadcasting or reception from or in the Project
or elsewhere.

13. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

14. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Project's heating and air conditioning system, and shall refrain from attempting
to adjust any controls. Tenant shall not without the prior written consent of
Landlord use any method of heating or air conditioning other than that supplied
by Landlord.

15. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash in the vicinity of the
Project without violation of any law or ordinance governing such disposal. All
trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.

16. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

17. No awnings or other projection shall be attached to the outside walls or
windows of the Project by Tenant. No curtains, blinds, shades or screens shall
be attached to or hung in any window or door of the Premises without the prior
written consent of Landlord. All electrical ceiling fixtures hung in the
Premises must be fluorescent and/or of a quality, type, design and bulb color
approved by Landlord. Tenant shall abide by Landlord's regulations concerning
the opening and closing of window coverings which are attached to the windows in
the Premises. The skylights, windows, and doors that reflect or admit light and
air into the halls, passageways or other public places in the Project shall not
be covered or obstructed by Tenant, nor shall any bottles, parcels or other
articles be placed on the windowsills.

--------------------------------------------------------------------------------

18. Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises unless otherwise agreed to in
writing by Landlord. Except with the prior written consent of Landlord, no
person or persons other than those approved by Landlord shall be permitted to
enter the Project for the purpose of cleaning same. Landlord shall in no way be
responsible to Tenant for any loss of property on the Premises, however
occurring, or for any damage done to the effects of Tenant or any of its
employees or other persons by the janitor of Landlord. Janitor service shall
include ordinary dusting and cleaning by the janitor assigned to such work and
shall not include cleaning of carpets or rugs, except normal vacuuming, or
moving of furniture and other special services. Window cleaning shall be done
only by Landlord at reasonable intervals and as Landlord deems necessary.

PARKING RULES

1. Parking areas shall be used only for parking by vehicles no longer than full
size, passenger automobiles herein called "Permitted Size Vehicles".

2. Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant's employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities. Users of the parking area will obey all posted
signs and park only in the areas designated for vehicle parking.

3. Parking stickers or identification devices shall be the property of Landlord
and shall be returned to Landlord by the holder thereof upon termination of the
holder's parking privileges. Tenant will pay such replacement charges as is
reasonably established by Landlord for the loss of such devices. Loss or theft
of parking identification stickers or devices from automobiles must be reported
to the parking operator immediately. Any parking identification stickers or
devices reported lost or stolen found on any unauthorized car will be
confiscated and the illegal holder will be subject to prosecution.

4. Landlord reserves the right to relocate all or a part of parking spaces from
floor to floor, within one floor, and/or to reasonably adjacent off site
locations(s), and to allocate them between compact and standard size and tandem
spaces, as long as the same complies with applicable laws, ordinances and
regulations.

5. Unless otherwise instructed, every person using the parking area is required
to park and lock his own vehicle. Landlord will not be responsible for any
damage to vehicles, injury to persons or loss of property, all of which risks
are assumed by the party using the parking area.

6. Validation of visitor parking, if established, will be permissible only by
such method or methods as Landlord may establish at rates determined by
Landlord, in Landlord's sole discretion.

7. The maintenance, washing, waxing or cleaning of vehicles in the parking
structure or Common Areas is prohibited.

8. Tenant shall be responsible for seeing that all of its employees, agents and
invitees comply with the applicable parking rules, regulations, laws and
agreements. Garage managers or attendants are not authorized to make or allow
any exceptions to these Parking Rules and Regulations. Landlord reserves the
right to terminate parking rights for any person or entity that willfully
refuses to comply with these rules and regulations.

9. Every driver is required to park his own car. Where there are tandem spaces,
the first car shall pull all the way to the front of the space leaving room for
a second car to park behind the first car. The driver parking behind the first
car must leave his key with the parking attendant. Failure to do so shall
subject the driver of the second car to a Fifty Dollar ($50.00) fine. Refusal of
the driver to leave his key when parking in a tandem space shall be cause for
termination of the right to park in the parking facilities. The parking
operator, or his employees or agents, shall be authorized to move cars that are
parked in tandem should it be necessary for the operation of the garage. Tenant
agrees that all responsibility for damage to cars or the theft of or from cars
is assumed by the driver, and further agrees that Tenant will hold Landlord
harmless for any such damages or theft.

--------------------------------------------------------------------------------

10. No vehicles shall be parked in the parking garage overnight. The parking
garage shall only be used for daily parking and no vehicle or other property
shall be stored in a parking space.

     Landlord reserves the right at any time to change or rescind any one or
more of these Rules and Regulations, or to make such other and further
reasonable Rules and Regulations as in Landlord's judgment may from time to time
be necessary for the management, safety, care and cleanliness of the Project,
and for the preservation of good order therein, as well as for the convenience
of other occupants and tenants therein. Landlord may waive any one or more of
these Rules and Regulations for the benefit of any particular tenant, but no
such waiver by Landlord shall be construed as a waiver of such Rules and
Regulations in favor of any other tenant, nor prevent Landlord from thereafter
enforcing any such Rules or Regulations against any or all tenants of the
Project. Tenant shall be deemed to have read these Rules and Regulations and to
have agreed to abide by them as a condition of its occupancy of the Premises.

--------------------------------------------------------------------------------

EXHIBIT D

IRREVOCABLE STANDBY LETTER OF CREDIT
NUMBER ________

  LETTER OF CREDIT    ISSUE DATE    EXPIRY DATE    AMOUNT                 US
[AMOUNT]    [DATE]    [DATE]             


BENEFICIARY:  APPLICANT:  [LANDLORD]             [TENANT]  C/O TA ASSOCIATES
REALTY  [ADDRESS OF PROPERTY]  28 STATE STREET    BOSTON, MASSACHUSETTS 02109   
ATTENTION: LEASE ADMINISTRATOR      WITH COPY TO:    [PROPERTY MANAGER]   
[ADDRESS]   


GENTLEMEN:

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR FOR THE
ACCOUNT OF THE ABOVE REFERENCED APPLICANT IN THE AGGREGATE AMOUNT OF US [AMOUNT]
WHICH IS AVAILABLE BY PAYMENT OF YOUR DRAFT(S), AT SIGHT, DRAWN ON OURSELVES, ,
WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

1.     

A STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED REPRESENTATIVE OF [LANDLORD]
(HEREIN CALLED “THE LANDLORD”) STATING THAT:

   

     “THIS CERTIFIES THAT A DEFAULT EXISTS PURSUANT TO THAT CERTAIN DEED OF
LEASE BETWEEN [LANDLORD], LANDLORD AND [TENANT], TENANT, AS AMENDED FROM TIME TO
TIME.”

    -OR-     

     “[TENANT] (THE “TENANT”) HAS FAILED TO RENEW OR REPLACE THIS LETTER OF
CREDIT THIRTY (30) DAYS BEFORE ITS CURRENT EXPIRATION DATE AND LANDLORD IS
ACCORDINGLY ENTITLED TO DRAW UPON THIS LETTER OF CREDIT.”

  2. THE ORIGINAL OF THIS LETTER OF CREDIT.

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT WRITTEN AMENDMENT FOR ONE YEAR FROM THE PRESENT OR ANY FUTURE
EXPIRY DATE UNLESS AT LEAST FORTY-FIVE (45) DAYS PRIOR TO SUCH EXPIRATION DATE,
WE NOTIFY YOU IN WRITING AT THE ABOVE ADDRESS BY EXPRESS COURIER THAT WE ELECT
NOT TO RENEW THIS LETTER OF CREDIT FOR ANY SUCH ADDITIONAL PERIODS(S). UPON
RECEIPT BY YOU OF SUCH NOTICE, YOU MAY DRAW HEREUNDER BY PRESENTATION OF YOUR
DRAFT AT SIGHT ON US.

PARTIAL DRAWINGS ARE PERMITTED.

THIS LETTER OF CREDIT IS TRANSFERABLE BY BENEFICIARY.

--------------------------------------------------------------------------------

THIS IRREVOCABLE LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR
UNDERTAKING. THIS UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED, AMENDED,
AMPLIFIED OR INCORPORATED BY REFERENCE TO ANY DOCUMENT OR CONTRACT REFERRED TO
HEREIN.

WE HEREBY AGREE WITH YOU THAT DRAFT(S) DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS CREDIT SHALL BE DULY HONORED IF PRESENTED TOGETHER
WITH DOCUMENT(S) AS SPECIFIED ABOVE AND THE ORIGINAL OF THIS CREDIT, AT OUR
OFFICE LOCATED AT [MUST BE ADDRESS LOCAL TO THE CEDAR KNOLLS, NEW JERSEY AREA]
ON OR BEFORE THE ABOVE STATED EXPIRY DATE. DRAFT(S) DRAWN UNDER THIS CREDIT MUST
SPECIFICALLY REFERENCE OUR CREDIT NUMBER. DRAFTS DRAWN IN COMPLIANCE WITH THE
TERMS OF THIS LETTER OF CREDIT SHALL BE HONORED BY US WITHOUT INQUIRY AS OF THE
TRUTH OF THE STATEMENTS SET FORTH IN THE DRAW REQUEST AND REGARDLESS OF WHETHER
APPLICANT DISPUTES THE CONTENT OR ACCURACY OF SUCH STATEMENTS. FACSIMILE
DRAWINGS ARE PERMITTED. IF A DRAFT IS PRESENTED TO US BY FACSIMILE TO OUR FAX
NUMBER _______________, THE ORIGINAL LETTER OF CREDIT IS NOT REQUIRED.

WE HEREBY ENGAGE WITH YOU THAT DRAWINGS PRESENTED UNDER AND IN COMPLIANCE WITH
THE TERMS OF THIS LETTER OF CREDIT WILL BE DULY HONORED WITHIN TWO (2) BUSINESS
DAYS AFTER OUR RECEIPT OF YOUR PRESENTATION OF THE CERTIFICATE AND ANY SUCH
DOCUMENTS SPECIFIED HEREIN AT THE ABOVE ADDRESS.

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, ESTABLISHED BY THE
INTERNATIONAL CHAMBER OF COMMERCE, AS IN EFFECT ON THE DATE OF ISSUANCE OF THIS
CREDIT.

SINCERELY,

______________________________
AUTHORIZED REPRESENATIVE

--------------------------------------------------------------------------------

EXHIBIT E

JANITORIAL AND MAINTENANCE SERVICES

INTERIOR

A.     Tenant Premises - Nightly Services - Monday through Friday:

          1.     Empty and clean ash trays

          2.     Empty waste baskets

          3.     Clean cigarette urns

          4.     Remove trash to areas designated

          5.     Wipe drinking fountains

          6.     Vacuum carpets

          7.     Sweep, damp mop non-carpeted floors

          8.     Dust office furniture (i.e. desks, tables, file cabinets,
chairs)

          9.     Dust window sills

B.      Occasional Service:

          1.     Dust paneling, picture frames, diffusers, as needed

          2.     High dust door tops, tops of partitions and high ledges, as
needed

          3.     Damp mop non carpeted floors (at least weekly)

C.      Common Restrooms - Nightly Service - Monday through Friday:

          1.     Sweep, mop and sanitize floors

          2.     Sanitize plumbing fixtures (i.e. commodes, toilet seats,
urinals, sinks)

          3.     Clean mirrors

          4.     Empty waste receptacles

D.      Common Restrooms - Occasional Services:

          1.     High dust walls, partitions, ceilings

          2.     Completely clean ceramic tile

          3.     Replenish soap, toilet tissue, paper towels (as needed)

E.      Common Areas:

          1.     Sweep and damp mop non-carpeted floors (i.e. stairways,
corridors, elevators), as needed

          2.     Vacuum carpeted areas, as needed

--------------------------------------------------------------------------------

          3.     Wipe down wall surfaces and doors (i.e. elevators, stairways,
corridors with water or approved cleanser, as needed)

          4.     Dust electric fixtures and fittings, picture frames and
diffusers as needed

          5.     High dust door tops and high ledges, as needed

          6.     Polish metallic surfaces, fixtures and trim, as needed

          7.     Interior glass surfaces (Tenant entrance doors and hallway
partition glass) shall be cleaned on both sides as needed, but not more than two
(2) times per year

          8.     Exterior glass windows to building shall be cleaned on both
sides as needed, but not more than two (2) times per year

          9.     Exterior glass entrance doors to building shall be spot
cleaned, as needed, and fully cleaned on both sides as needed, but not more than
two (2) times per year

EXTERIOR OF BUILDING

F.      Outside Services, as required:

          1.     Sweep driveways - curbs

          2.     Sweep and clean sidewalks

          3.     Snow removal from driveways, sidewalks, steps and parking areas

MISCELLANEOUS

The janitorial and maintenance services described in this Exhibit shall be
deemed all-inclusive and although Landlord, at its sole discretion, reserves the
right to provide, from time to time, additional services, it shall not be
required to provide any such additional services in the Tenant’s Demised
Premises.

--------------------------------------------------------------------------------

SCHEDULE 1

WORK LETTER AGREEMENT

1. Plans and Specifications.

     1.1. Space Plan. Within fifteen (15) business days after the execution of
the Lease, Landlord shall submit to Tenant for approval a detailed space plan
("Space Plan") for the Premises prepared by Landlord's architects and
consultants, which shall include without limitation, the location of doors,
partitions, electrical and telephone outlets, plumbing fixtures, heavy floor
loads and other special requirements. If applicable, Landlord reserves the right
to approve Tenant's architect and/or space planner. Tenant agrees to cooperate
with Landlord and its design representatives in connection with the preparation
of the Space Plan. Within five (5) days after receipt by Tenant of the Space
Plan, Tenant (i) shall give its written approval with respect thereto, or (ii)
shall notify Landlord in writing of its disapproval and state with specificity
the grounds for such disapproval and the revisions or modifications necessary in
order for Tenant to give its approval. Within five (5) days following Landlord's
receipt of Tenant's disapproval, Landlord shall submit to Tenant for approval
the requested revisions or modifications. Within three (3) days following
receipt by Tenant of such revisions or modifications, Tenant shall give its
written approval with respect thereto or shall request other revisions or
modifications therein.

     1.2. Plans. Based on the approved Space Plan, Landlord shall cause its
architects and engineers to prepare and submit to Tenant for approval detailed
plans, specifications and working drawings ("Plans") for the construction of
Tenant's leasehold improvements to the Premises listed on Schedule 1-A attached
hereto ("Improvements"). Landlord reserves the right to approve any space
planner, architect or engineer if employed by Tenant. As used herein, the term
"Improvements" shall include all non-base building work to be done in the
Premises pursuant to the Plans, including, but not limited to: demolition work,
partitioning, doors, ceiling, floor coverings, wall finishes (including paint
and wall coverings), window coverings, electrical (excluding the cost of
computer cabling, Tenant’s telephone system and wiring, and any other special
electrical or wiring dedicated to the Tenant’s operations or business),
plumbing, heating, ventilating and air conditioning, fire protection, cabinets
and other millwork. If Tenant has leased an entire floor, the Improvements shall
include finished toilet rooms, corridors and elevator vestibules. Landlord shall
submit the Plans to Tenant for approval within fifteen (15) business days
following Tenant's approval of the Space Plan. Within three (3) business days
after receipt by Tenant of the Plans, Tenant (i) shall give its written approval
with respect thereto, or (ii) shall notify Landlord in writing of its
disapproval and state with specificity the grounds for such disapproval and the
revisions or modifications necessary in order for Tenant to give its approval.
Within five (5) business days following Landlord's receipt of Tenant's
disapproval, Landlord shall submit to Tenant for approval the requested
revisions or modifications. Within three (3) business days following receipt by
Tenant of such revisions or modifications, Tenant shall give its written
approval with respect thereto or shall request other revisions or modifications
therein, and any time delay incurred in the approval of the Plans from the date
of this second notice of disapproval shall constitute Tenant Delay. After
approval of the Plans by Tenant, no further changes to the Plans shall be made
without the prior written approval of Landlord.

2. Specifications for Building Standard Improvements. Specifications and details
for building standard improvements ("Standards") are available in the office of
the Building. Except as specified in Section 3 below, the Space Plan and Plans
shall be consistent with the Standards, and no deviations shall be permitted
from the Standards without Landlord's consent as set forth in Section 3 below.

3. Grounds for Disapproval. Tenant may request deviations from the Standards for
Improvements provided that the deviations ("Non-Standards") shall not be of
lesser quality than the Standards. Landlord shall not be required to approve any
item of the Space Plan, the Plans or the Non-Standards that (a) does not conform
to applicable governmental regulations or is disapproved by any governmental
agency; (b) requires building service (including electrical power) beyond the
level normally provided to other tenants in the Building; or (c) overloads the
floors.

4. Improvement Cost and Allowance.

     4.1. Cost Breakdown. Landlord shall provide Tenant with a breakdown of the
estimated total cost of the Improvements ("Cost Breakdown"), including, without
limitation: construction cost of the Improvements; architectural and engineering
fees relating to the preparation and review of the Space Plan and the Plans
(inclusive of the initial Space Plan and all design work above and below the
ceiling); governmental agency plan check, permit and other fees; sales and use
taxes; testing and inspection costs; and construction fees (including general
contractor's overhead and supervision fees and the construction supervisory fee
referred to in Section 5.3 hereof). Within five (5) days after receipt by Tenant
of the Cost Breakdown, Tenant shall either approve the same in writing or shall
provide Landlord with a detailed list of revisions to the approved Plans.

     4.2. Improvement Allowance. Landlord has granted to Tenant the Improvement
Allowance specified in Paragraph 2(b) of the Addendum, which Improvement
Allowance shall be used only for the items specified in the Cost Breakdown. In
the event that the Cost Breakdown exceeds the Improvement Allowance, Tenant
shall pay to Landlord the sum in excess of the Improvement Allowance by
cashier's check, which payment shall be made within five (5) business days of
Landlord's notice to Tenant that Landlord is prepared to commence
construction.  

--------------------------------------------------------------------------------

     4.3. Cost Increases. In the event that the cost of the Improvements
increases subsequent to Tenant's approval of the Cost Breakdown due to the
requirements of any governmental agency imposed with respect to the construction
of the Improvements or due to any other unforeseeable circumstances, Tenant
shall pay to Landlord the amount of such increase within five (5) business days
of Landlord's written notice; provided, however, that Landlord shall first apply
toward such increase any remaining balance in the Improvement Allowance.

     4.4. Change in Plans. In the event that Tenant requests a change in the
Plans subsequent to approval of the Cost Breakdown, Landlord shall advise Tenant
as to any increases in the cost of the Improvements and as to any delay such
change would cause in the construction of the Improvements, which delay would
constitute a Tenant Delay. Tenant shall approve or disapprove such change within
five (5) days of written notice. In the event that Tenant approves such change,
Tenant shall accompany its approval with payment in the amount of the increase;
provided, however, that Landlord shall first apply toward such increase any
remaining balance in the Improvement Allowance. Landlord shall have the right to
decline Tenant's request for a change in the approved Plans if the change is
inconsistent with Sections 1, 2 or 3 above, or if the change would, in
Landlord's sole opinion, unreasonably delay construction of the Improvements.

     4.5. No Refund. If the actual cost of the Improvements does not exceed the
Improvement Allowance, the unused portion of the Improvement Allowance shall not
be paid or refunded to Tenant or be available to Tenant as a credit against any
obligations of Tenant under the Lease, except that any unused portion of the
Improvement Allowance may be used to reimburse Tenant for the cost of wallpaper
and carpeting purchased by Tenant and installed in the Premises pursuant to this
Agreement following Landlord’s receipt of Tenant’s written disbursement request
which shall include the total amount expended by Tenant for the wallpaper and
carpet together with invoices, paid receipts and any other documents reasonably
requested by Landlord in order to justify such a disbursement.

5. Construction of Improvements.

     5.1. Construction. Within a reasonable period following approval of the
Cost Breakdown by Tenant, and upon payment of any sum required under Section 4.2
above, Landlord shall instruct its contractor to secure a building permit and
commence construction.

     5.2. Completion. Landlord shall endeavor to cause the contractor to
substantially complete construction of the Improvements in a diligent manner,
but Landlord shall not be liable for any loss or damage as a result of delays in
construction or delivery of possession of the Premises. As used herein and in
the Lease, the term "substantially" complete shall specifically exclude Tenant's
installation of its furniture, fixtures and cabling which shall be Tenant's
obligation and shall not affect the date of substantial completion.

     5.3. Construction Supervisory Fee. The cost of the Improvements shall
include a construction supervisory fee equal to five percent (5%) of the total
Improvement Allowance payable to Landlord or Landlord’s agent for the
supervision of the construction of the Improvements by Landlord.

6. Commencement Date. The Commencement Date and Tenant's obligation to pay rent
under the Lease shall be governed by Section 3 of the Lease.

7. Incorporation. This Agreement is and shall be incorporated by reference in
the Lease, and all of the terms and conditions of the Lease are and shall be
incorporated herein by this reference.

--------------------------------------------------------------------------------

SCHEDULE 1-A

IMPROVEMENTS
(SCOPE OF WORK)

--------------------------------------------------------------------------------

Emisphere Technologies

Landlord Responsibilities
Reception area:
1. Remove reception closet, patch walls and ceiling
2. Remove existing carpet
3. Install large crown molding as per tenant’s sample board and stain and finish
4. Install trim, as per sketch on sample board, around entry from reception area
to general office space – submit sample for approval
5. Replace ceiling tiles with 2x2 ceiling tiles.
6. Install 54” vinyl wall covering as per tenant’s sample board. (specs
attached)
7. Rip up carpet
Conference Room:
1. Install large crown molding to match above
2. Stain and finish crown molding to match above
3. Remove existing lights over conference table
4. Install outlets for 2 chandeliers
5. Install 2 chandeliers as per tenant’s sample board
6. Replace ceiling tiles with 2x2 ceiling tiles.
7. Install 54” vinyl wall covering (sample specs. As above)
Mr. Novinsky’s Office
1. Remove wall to make 1 large office
2. Paint trim.
3. Install wall covering in office to match conference room. Install wall
covering in assistant area to match reception area.
General Office
1. Paint all trim
2. Paint walls
3. Paint perimeter offices with one accent wall
4. Install office cubicles where needed
5. Remove high hats install outlets for 4 chandeliers as per tenants direction

Tenant Responsibilities
Reception area:
1. Provide chandeliers
2. Purchase 54” vinyl wall covering
3. Provide and install new glue down carpet with coordinating carpet base
4. Provide and install new reception desk and other furniture as per tenant’s
sample board 
5. Provide and install accessories
Conference Room:
1. Provide chandeliers
2. Provide 54” vinyl wall covering (same specs as above)
3. Provide and Install accessories
Mr. Novinsky’s Office
1. Provide wall covering in office to match conference room. Provide wall
covering in assistant area to match reception area.
General Office
1. Provide and install accessories

--------------------------------------------------------------------------------